Dreyfus Discovery Fund Ticker Symbol: Class A: FDIDX Class B: FDIEX Class C: FDICX Class F: FDISX Class I: FDIRX PROSPECTUS May 1, 2009 Dreyfus Discovery Fund The Fund Dreyfus Discovery Fund is closed to new investors (see section entitled Shareholder Guide  Fund closed to new investors for more information). Contents The Fund Investment Approach Inside cover Main Risks 1 Past Performance 3 Expenses 4 More About Investment Objective, Strategies and Risks 5 Management 8 Financial Highlights 10 Your Investment Shareholder Guide 15 Distributions and Taxes 27 Class F Shareholder and Transfer Agency Services 27 Services for Fund Investors 28 For More Information See back cover. INVESTMENT APPROACH The fund seeks capital appreciation.To pursue this goal, the fund invests primarily in small and relatively unknown companies with high growth potential.The fund will normally invest at least 65% of its total assets in common stocks of small-cap companies.The fund also may invest in larger companies if they represent better prospects for capital appreciation. Although the fund normally will invest in common stocks of U.S.-based companies, it may invest up to 30% of its total assets in foreign securities. Founders Asset Management LLC (Founders) manages the fund using a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. Founders uses a consistent, bottom-up approach to build equity portfolios which emphasizes individual stock selection.We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Founders continually monitors the securities in the funds portfolio, and will consider selling a security if its business momentum deteriorates or valuation becomes excessive. Founders also may sell a security if an event occurs that contradicts Founders rationale for owning it, such as a deterioration in the companys financial fundamentals. In addition, Founders may sell a security if better investment opportunities emerge elsewhere. Founders also may liquidate a security if Founders changes the funds industry or sector weightings. For more information on the securities held by the fund, see For More Information  Portfolio Holdings. MAIN RISKS The principal risks of investing in this fund are: Small company risk. Small companies carry addi tional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies.The shares of small er companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these secu rities.These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products and services or events whose delay or cancellation could cause the stock price to drop. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors relative to its bench mark index, which may cause the funds perfor mance to be more or less sensitive to develop ments affecting those companies, industries or sectors. IPO risk. The fund may purchase securities of companies in initial public offerings (IPOs). The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on the funds perfor mance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. Foreign investment risk. To the extent the fund invests in foreign securities, its performance will be influenced by political, social and economic factors affecting investments in foreign compa nies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign cur rencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to securities, indexes and interest rates), and forward contracts. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. What this fund is  and isnt This fund is a mutual fund: a pooled investment that is professionally managed and gives you the opportunity to participate in financial markets. It strives to reach its stated goal, although as with all mutual funds, it cannot offer guaranteed results. An investment in this fund is not a bank deposit and is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. You could lose money in this fund, but you also have the potential to make money. The Fund 1 MAIN RISKS (continued) Leveraging risk. The use of leverage, such as enter ing into reverse repurchase agreements, lending portfolio securities, entering into futures con tracts or forward currency contracts and engaging in forward commitment transactions, may magni fy the funds gains or losses. Other potential risks. Under adverse market condi tions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its invest ment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after- tax performance. The fund may lend its portfolio securities to bro kers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the bor rower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. Key concepts Growth companies: companies whose earnings are expected to grow faster than the overall market. Often, growth stocks pay little or no dividends, have relatively high price-to-earnings, price-to-book and price-to-sales ratios, and tend to be more volatile than value stocks. Small-cap companies: generally, those which, at the time of purchase, have market capitalizations equal to or less than the market capitalization of the largest company included in the Russell 2000 Growth Index. 2 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund.The bar chart shows changes in the performance of the funds Class F shares from year to year.The performance figures in the bar chart do not reflect sales loads applicable to other classes, and would be lower if they did. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results.All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After-tax performance is shown only for Class F. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the highest historical individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Class F shares Average annual total returns as of 12/31/08 10 Years for Class F; since inception Share Class/ for all other Inception Date 1 Year 5 Years classes Class F (12/29/89) returns before taxes -38.22% -4.77% 0.49% Class F returns after taxes on distributions -38.22% -4.77% -0.23% Class F returns after taxes on distributions and sale of fund shares -24.84% -3.99% 0.18% Class A (12/31/99) returns before taxes -41.95% -6.07% -7.32% Class B (12/31/99) returns before taxes -41.39% -6.25% -7.27% Class C (12/31/99) returns before taxes -39.54% -5.72% -7.49% Class I (12/31/99) returns before taxes -38.32% -4.64% -6.44% Russell 2000 -38.54% -2.35% -0.76% 2 Growth Index 1 reflects no deduction for fees, expenses or taxes 1 The Russell 2000 Growth Index measures the performance of stocks of companies in the Russell 2000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Index is a widely recognized unmanaged small-cap index comprising common stocks of the 2,000 U.S. public companies next in size after the largest 1,000 publicly traded U.S. companies. 2 The average annual total return shown is for the 10 year period.The average annual total return since December 31, 1999, the inception date of the funds Class A, B, C, and I shares, was -4.71%. The Fund 3 EXPENSES As a fund shareholder, you pay certain fees and expenses in connection with the fund, which are described in the tables below. Fee table Class A Class B 1 Class C Class F Class I Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none 2 none none Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none 0.11 3 none Shareholder services fee none 4 none Other expenses 0.37 4 Total annual fund operating expenses 1 Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 3 The Class F Rule 12b-1 plan permits a maximum Rule 12b-1 fee of 0.25% of the funds average daily net assets. 4 Other expenses for the funds Class F shares include fees paid pursuant to a Shareholder Services Agreement. See Your Investment  Class F Shareholder and Transfer Agency Services. Expense example 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption * without redemption * Class C with redemption without redemption Class F Class I * Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual return and expenses will be different, the example is for comparison only. Key concepts Contingent deferred sales charge (CDSC): a back-end sales charge payable if shares are redeemed within a certain time period. Management fee: the fee paid to Founders for managing the funds portfolio and assisting in other aspects of the funds operations. Rule 12b-1 fee: the fee paid to the funds distributor to finance the sale and distribution of Class B and Class C shares, and to reimburse the distributor for actual expenses for the sale and distribution of the funds Class F shares and services provided to Class F shareholders. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder services fee: the fee paid to the funds distributor for providing shareholder services. Other expenses: expenses paid by the fund for custodian, transfer agency and accounting agent services, and other customary fund services. The fund also makes payments to certain financial institution intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. 4 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS This section discusses other investment strategies that may be used by the fund and provides more detailed information about the risks associated with those strategies. Although we might not use all of the different techniques and investments described below, some of these techniques are designed to help reduce investment or market risks. The Statement of Additional Information (SAI) contains more detailed information about the funds investment policies and risks. Other Portfolio Investments and Strategies ADRs. The fund may invest in American Depositary Receipts and American Depositary Shares (collectively, ADRs) as a way to invest in foreign securities. ADRs are receipts representing shares of a foreign corporation held by a U.S. bank that entitle the holder to all dividends and capital gains on the underlying foreign shares. ADRs are typically denominated in U.S. dollars and trade in the U.S. securities markets. ADRs are subject to many of the same risks as direct investments in foreign securities. These risks include fluctuations in currency exchange rates, potentially unstable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Derivative instruments. Unlike stocks or bonds that represent actual ownership of the equity or debt of an issuer, derivatives are instruments that derive their value from an underlying security, index, or other financial instrument. Derivatives may be used for the following purposes: to hedge risks inherent in a funds portfolio, to enhance the potential return of a portfolio, to diversify a portfolio, to equitize cash, to reduce transaction costs associated with managing a portfolio, and/or to implement a funds investment strategy through investments that may be more tax-efficient than a direct equity investment. Derivatives the fund may use include futures contracts (including those related to indexes) and forward contracts, and purchasing and/or writing (selling) put and call options on securities, securities indexes, futures contracts, and foreign currencies, and purchasing equity-linked notes.The fund has limits on the use of derivatives and is not required to use them in seeking its investment objectives. Certain strategies may hedge all or a portion of the funds portfolio against price fluctuations. Other strategies, such as buying futures and call options, would tend to protect the fund against increases in the prices of securities or other instruments the fund intends to buy. Forward contracts, futures contracts and options may be used to try to manage foreign currency risks on the funds foreign investments. Options trading may involve the payment of premiums and has special tax effects on the fund. There are special risks in using particular derivative strategies. Using derivatives can cause the fund to lose money on its investments and/or increase the volatility of its share prices. In addition, the successful use of derivatives draws upon skills and experience that are different from those needed to select the other securities in which the fund invests. Should interest rates, foreign currency exchange rates, or the prices of securities or financial indexes move in an unexpected manner, the fund may not achieve the desired benefit of these instruments, or may realize losses and be in a worse position than if the instruments had not been used.The fund could also experience losses if the prices of its derivative positions were not correlated with its other investments or if it could not close out a position because of an illiquid market. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instrument to make required payments or otherwise comply with the derivative instruments terms. The Fund 5 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS (continued) Securities of other investment companies. The fund may acquire securities of other investment companies, including exchange-traded funds (ETFs), subject to the limitations of the Investment Company Act of 1940 (1940 Act) and the conditions of exemptive orders issued by the Securities and Exchange Commission (SEC).The funds purchase of securities of other investment companies will result in the payment of additional management fees and may result in the payment of additional distribution fees. The fund may invest its uninvested cash reserves in shares of one or more money market funds advised by affiliates of Founders in accordance with the 1940 Act and the rules thereunder. ETFs are open-end investment companies or unit investment trusts that are registered under the 1940 Act. The shares of ETFs are listed and traded on stock exchanges at market prices. Since ETF shares can be bought and sold like ordinary stocks throughout the day, the fund may invest in ETFs in order to equitize cash, achieve exposure to a broad basket of securities in a single transaction, or for other reasons. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund ( i.e., one that is not exchange-traded) that has the same investment objectives, strategies, and policies.The price of an ETF can fluctuate up or down, and the fund can lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional funds: (i) the market price of an ETFs shares may trade above or below their net asset value; (ii) an active trading market for an ETFs shares may not develop or be maintained; or (iii) trading of an ETFs shares may be halted if the listing exchanges officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low. ETFs do not charge initial sales charges or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Portfolio turnover. The fund does not have any limitations regarding portfolio turnover. The fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%.A portfolio turnover rate of 100% is equivalent to the fund buying and selling all of the securities in its portfolio once during the course of a year.The portfolio turnover rate of the fund may be higher than other mutual funds with the same investment objective. Higher portfolio turnover rates increase the brokerage costs the fund pays and may adversely affect its performance. If the fund realizes capital gains when it sells portfolio investments, it generally must pay those gains out to shareholders, increasing their taxable distributions. This may adversely affect the after-tax performance of the fund for shareholders with taxable accounts. The funds portfolio turnover rates for prior years are included in the Financial Highlights section of this prospectus. The funds current and future portfolio turnover rates may differ significantly from its historical portfolio turnover rates. 6 More about risk Like all investments in securities, you risk losing money by investing in the fund.The funds investments are subject to changes in their value from a number of factors. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic con ditions, changes in the general outlook for cor porate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns. Because differ ent types of stocks tend to shift in and out of favor depending on market and economic condi tions, the funds performance may sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). Recoveries in Securities Litigation Proceedings. The historical performance record of the fund has benefited from amounts received by the fund from the settlement of class action lawsuits against certain issuers of securities in which the fund had invested. There is no guarantee that these settlement distrib utions will occur in the future or have a similar impact on performance. Additional foreign risk. Some foreign compa nies may exclude U.S. investors, such as the fund, from participating in beneficial corporate actions, such as rights offerings. As a result, the fund may not realize the same value from a foreign invest ment as a shareholder residing in that country. The Fund 7 MANAGEMENT Investment adviser Founders serves as investment adviser to the fund and is responsible for selecting the funds investments and handling its day-to-day business. Founders corporate offices are located at 210 University Boulevard, Suite 800, Denver, Colorado 80206-4658. Founders and its predecessor companies have operated as investment advisers since 1938. Founders also serves as investment adviser to other series funds of Dreyfus Funds, Inc., as well as investment sub-adviser to other investment companies. Founders is a wholly-owned subsidiary of MBSC Securities Corporation, which is a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus). Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has approximately $20.2 trillion in assets under custody and administration and $928 billion in assets under management. Additional information is available at www.bnymellon.com . In addition to managing the funds investments, Founders also provides certain related administrative services to the fund. For these investment and administrative services, the fund pays Founders a management fee. The funds management fee for the fiscal year ended December 31, 2008 was 1.00% of the funds average daily net assets. A discussion regarding the basis for the boards approval of the funds investment advisory agreement with Founders is available in the funds annual report for the year ended December 31, 2008. To facilitate day-to-day fund management, Founders uses a team system. Each team is composed of portfolio managers and research analysts, and is supported by a group of core research analysts as well as portfolio traders. Each individual shares ideas, information, knowledge, and expertise to assist in the management of the fund. Daily decisions on security selection for the fund are made by the portfolio manager.Through participation in the team process, the portfolio manager uses the input, research, and recommendations of the rest of the management team in making purchase and sale decisions. B. Randall Watts, Jr. is the portfolio manager for the fund. Mr.Watts is a chartered financial analyst who has been the portfolio manager of the fund and an employee of Founders since August 2006. He also is a senior vice president at The Boston Company Asset Management, LLC (The Boston Company), an affiliate of Founders, where he has been employed since 2001. For ten years prior to joining The Boston Company, Mr.Watts was a director and portfolio manager with Westfield Capital Management. The funds SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. 8 Distributor The funds distributor is MBSC Securities Corporation. The funds distributor may provide cash payments out of its own resources to financial intermediaries that sell shares of the fund or provide other services. Such payments are separate from any sales charges, 12b-1 fees, sub-transfer agency fees and/or shareholder services fees paid by the fund to those intermediaries. Because those payments are not made by you or the fund, the funds total expense ratio will not be affected by any such payments.These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, record-keeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from the funds distributors own resources to intermediaries for inclusion of the fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the funds distributor also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Founders and the funds distributor have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. The Founders code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the codes pre-clearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by Founders employees does not disadvantage any Founders-managed fund. The Fund 9 FINANCIAL HIGHLIGHTS The following tables describe the performance of each share class for the five years ended December 31, 2008. Certain information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial information for the two years ended December 31, 2008, has been audited by Ernst & Young LLP, the funds independent registered public accounting firm. Another independent registered public accounting firm audited the financial information for each of the other years indicated through December 31, 2006. Ernst & Young LLPs report and the funds financial statements are included in the funds 2008 annual report, which is available upon request. Year Ended December 31, Class A Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 32.80 30.09 28.63 28.82 26.04 Investment Operations: Investment income (loss)  net (.37) a (.50) a (.35) a (.28) a (.64) Net realized and unrealized gain (loss) on investments (12.23) 3.21 1.81 .09 3.42 Total from Investment Operations (12.60) 2.71 1.46 (.19) 2.78 Net asset value, end of period 20.20 32.80 30.09 28.63 28.82 Total Return (%) b (38.41) 9.01 5.10 (.66) 10.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.77 2.02 1.51 1.47 1.38 Ratio of net expenses to average net assets 1.77 2.01 1.51 1.45 1.37 Ratio of net investment (loss) to average net assets (1.30) (1.58) (1.15) (1.09) (1.11) Portfolio Turnover Rate 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 5,425 11,024 35,719 45,092 65,763 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 10 Year Ended December 31, Class B Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 30.40 28.04 27.10 27.55 25.12 Investment Operations: Investment income (loss)  net (.58) a (.60) a (.61) a (.54) a (1.07) Net realized and unrealized gain (loss) on investments (11.26) 2.96 1.55 .09 3.50 Total from Investment Operations (11.84) 2.36 .94 (.45) 2.43 Net asset value, end of period 18.56 30.40 28.04 27.10 27.55 Total Return (%) b (38.95) 8.38 3.51 (1.63) 9.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.76 2.55 2.64 2.44 2.30 Ratio of net expenses to average net assets 2.75 2.54 2.64 2.43 2.29 Ratio of net investment (loss) to average net assets (2.29) (2.08) (2.28) (2.06) (2.03) Portfolio Turnover Rate 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 346 777 1,344 13,964 18,795 a Based on average shares outstanding at each month end. b Exclusive of sales charge. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 30.67 28.29 27.14 27.57 25.14 Investment Operations: Investment income (loss)  net (.55) a (.64) a (.56) a (.50) a (1.53) Net realized and unrealized gain (loss) on investments (11.39) 3.02 1.71 .07 3.96 Total from Investment Operations (11.94) 2.38 1.15 (.43) 2.43 Net asset value, end of period 18.73 30.67 28.29 27.14 27.57 Total Return (%) b (38.93) 8.41 4.24 (1.56) 9.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.60 2.64 2.36 2.36 2.28 Ratio of net expenses to average net assets 2.60 2.63 2.36 2.35 2.27 Ratio of net investment (loss) to average net assets (2.13) (2.16) (2.01) (1.98) (2.01) Portfolio Turnover Rate 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 1,235 2,302 2,981 4,391 6,668 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 12 Year Ended December 31, Class F Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 32.94 30.03 28.58 28.77 25.98 Investment Operations: Investment income (loss)  net (.28) a (.32) a (.34) a (.30) a (.69) Net realized and unrealized gain (loss) on investments (12.31) 3.23 1.79 .11 3.48 Total from Investment Operations (12.59) 2.91 1.45 (.19) 2.79 Net asset value, end of period 20.35 32.94 30.03 28.58 28.77 Total Return (%) (38.22) 9.69 5.08 (.66) 10.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.48 1.49 1.53 1.46 1.35 Ratio of net expenses to average net assets 1.47 1.48 1.52 1.45 1.34 Ratio of net investment (loss) to average net assets (1.00) (1.01) (1.16) (1.09) (1.08) Portfolio Turnover Rate 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 103,639 195,510 238,015 351,087 550,622 a Based on average shares outstanding at each month end. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 33.64 30.67 29.11 29.22 26.32 Investment Operations: Investment income (loss)  net (.33) b (.32) b (.27) b (.24) b (.24) Net realized and unrealized gain (loss) on investments (12.56) 3.29 1.83 .13 3.14 Total from Investment Operations (12.89) 2.97 1.56 (.11) 2.90 Net asset value, end of period 20.75 33.64 30.67 29.11 29.22 Total Return (%) (38.32) 9.68 5.36 (.38) 11.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.62 1.49 1.26 1.18 1.11 Ratio of net expenses to average net assets 1.61 1.48 1.26 1.17 1.10 Ratio of net investment (loss) to average net assets (1.14) (.98) (.91) (.80) (.83) Portfolio Turnover Rate 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 9,240 19,086 8,662 8,315 72,317 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. 14 Your Investment SHAREHOLDER GUIDE Fund closed to new investors The fund is closed to new investors. New accounts may be opened by: participants in group employer retirement plans (and their successor plans), provided that the plan sponsor is approved by Dreyfus and established the fund as an investment option in the plan by the close of business on February 2, 2009 (the Closing Date); wrap programs that established the fund as an investment option under the wrap program by the close of business on the Closing Date; and the funds primary portfolio managers and fund Board members who do not have existing accounts. Shareholders of the fund as of the Closing Date may continue to make additional purchases and to reinvest dividends and capital gains into their existing fund accounts. Fund shareholders whose accounts have a zero balance on or after the Closing Date will be prohibited from reactivating the account or opening a new account, except that investors with zero balance accounts held under wrap fee programs or group employer retirement plans that were established by the close of business on the Closing Date may continue to make investments in such accounts. Financial institutions maintaining omnibus accounts with the fund will be prohibited from accepting purchase orders from new investors after the Closing Date. After the Closing Date, investors may be required to demonstrate eligibility to buy shares of the fund before an investment is accepted.The funds Board of Directors reserves the right to reopen the fund to new investors after the Closing Date, should circumstances change. The classes of the fund offered by this prospectus (other than Class F) are designed primarily for people who are investing through a third party,such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees which are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, F and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the funds distributor for concessions and expenses it pays to dealers and financial institutions for selling or servicing shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Deciding which class of shares to buy: Class A, C, F and I shares The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. When you invest in Class A shares you generally pay an initial sales charge. Class A shares have no ongoing Rule 12b-1 fees. Class A, B and C shares are subject to a shareholder services plan fee. Class F and Class I shares are available only to limited types of investors. Please see below for more information regarding the eligibility requirements. As a result of the limited eligibility to purchase Class F and Class I shares, the various considerations provided below with respect to Classes A and C do not include comparisons with Class F or Class I shares. A more complete description of each class follows. You should review these arrangements with your financial representative before determining which class to invest in. Your Investment 15 SHAREHOLDER GUIDE (continued) Class A Class C Class F Class I Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% up to 0.25% none Ongoing shareholder service fee 0.25% 0.25% none* none Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none * The funds Class F shares pay a per account fee pursuant to a Shareholder Services Agreement, as described below under Your Investment  Class F Shareholder andTransfer Agency Services. Class A share considerations When you invest in Class A shares ,you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class F or Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. Please see the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. 16 Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.drey-fus.com and in the funds SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal.A 90-day back-dated period can also be used to count pre vious purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all invest ments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine pur chases for purposes of reducing or eliminating sales charges. (See Purchase of Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their fami ly members, of Dreyfus, Founders or any of their affiliates board members of Founders and the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts Qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund, including the fund, since on or before February 28, 2006 Your Investment 17 SHAREHOLDER GUIDE (continued) Investors with the cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investors spouse and minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options Members of qualified affinity groups who pur chase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in certain qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA Rollover Accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA Rollover Account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account. Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares redeemed within one year of purchase are subject to a 1% CDSC, and ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class F share considerations Since you pay no initial sales charge , an investment of less than $1 million in Class F shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class F shares. Accordingly, if you are a grandfathered Class F investor, Class F shares generally will be more advantageous than Class A or Class C shares. If you also are eligible to purchase Class I shares of the fund, the Class I shares generally will be the most advantageous choice, since the Class F shares have an ongoing Rule 12b-1 fee. Grandfathered Class F Investors Class F shares of the fund can be purchased only by: Persons or entities who have continuously main tained an account in a series Fund of Dreyfus Funds, Inc. (a Founders-managed Fund) since December 30, 1999. Any person or entity listed in the account regis tration for any account in a Founders-managed Fund that has been continuously maintained since December 30, 1999, such as joint owners, trustees, custodians, and designated beneficiaries. 18 Retirement plans (such as 401(k) plans) that have continuously maintained an account in a Founders-managed Fund since December 30, 1999. Any such plan may extend the privilege of purchasing Class F shares to new plan partici pants, and the plan participants may purchase Class F shares with rollover retirement funds. Customers of certain financial institutions which offer retirement or other eligible benefit plan programs, wrap accounts or other fee-based advi sory programs, or insurance company separate accounts, and which have had relationships with Founders and/or any Founders-managed Fund continuously since December 30, 1999. Founders employees, Board members of the Founders-managed Funds, and their immediate families. Persons or entities who receive Class F shares in the form of a gift or inheritance from the share holders described above. For more detailed information about eligibility, please call 1-800-645-6561. If you hold fund shares through a broker/dealer or other financial institution, your eligibility to purchase Class F shares may differ depending on that institutions policies. Class I share considerations Since you pay no initial sales charge , an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, adviso ry, agency, custodial or similar capacity for quali fied or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local govern ments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or execu tors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distribu tor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Your Investment 19 SHAREHOLDER GUIDE (continued) Class B share considerations The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds, or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Class B shares sold within six years of purchase are subject to the following CDSCs: Class B sales charges CDSC as a % of For shares amount redeemed sold in the: subject to the charge First year 4.00% Second year 4.00% Third year 3.00% Fourth year 3.00% Fifth year 2.00% Sixth year 1.00% Thereafter none Class B shares also are subject to an annual Rule 12b-1 fee. Class B shares convert to Class A shares (which are not subject to a Rule 12b-1 fee) approximately six years after the date they were purchased. CDSC waivers The CDSC on Class A, B and C shares may be waived in the following cases: permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased redemptions made within one year of death or disability of the shareholder redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70 1 / 2 redemptions of Class B or Class C shares made through the funds Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually redemptions from qualified and nonqualified employee benefit plans 20 Valuing shares The net asset value (NAV) of each fund is generally calculated as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, equity investments are valued on the basis of market quotations or official closing prices.The values of fixed income investments are generally based on values supplied by an independent pricing service approved by the funds board.The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board or its Investment Integrity Committee, which serves as a valuation committee, in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the funds shares. For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors of the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the funds NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see Your Investment  Shareholder Guide General Policies for further information about the funds frequent trading policy. Orders to buy and sell shares received by dealers by the close of trading on the NYSE and transmitted to the funds distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. Your Investment 21 SHAREHOLDER GUIDE (continued) How to Buy Shares By Mail. To open a regular account, complete an application and mail, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 Attn: Institutional Processing To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Attn: Institutional Processing Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Holders of Class F shares should call 1-800-645-6561. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. Minimum investments Initial Additional Regular accounts Traditional IRAs no minimum * Spousal IRAs no minimum * Roth IRAs no minimum * Education Savings no minimum * Accounts Dreyfus automatic investment plans All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders cannot be accepted. You may be charged a fee for any check that does not clear. Maximum Dreyfus TeleTransfer purchase is $150,000 per day. * Minimum DreyfusTeleTransfer Purchase is $100. Key concept Net asset value (NAV): the market value of one fund share, computed by dividing the total net assets of a fund or class by its shares outstanding. The funds shares are offered at NAV, but Class A shares are subject to a front-end sales charge and Class B and Class C shares are generally subject to higher annual operating expenses and a CDSC. 22 How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly, and you will generally receive the proceeds within a week. To keep your CDSC as low as possible , each time you request to sell shares, we will first sell shares that are not subject to a CDSC, and then sell those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or the SAI for details. Before selling shares recently purchased by check, Dreyfus TeleTransfer and Automatic Asset Builder ,please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Accounts. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 By Mail  IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% Tax Equity and Fiscal Responsibility Act (TEFRA) amount should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer) to be sent to the account information on file with the fund. For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. Limitations on selling shares by phone or online through www.dreyfus.com Proceeds Minimum Maximum sent by phone/online phone/online Check * no minimum $250,000 per day Wire $500,000 for joint accounts every 30 days/ $20,000 per day Dreyfus $500,000 for joint TeleTransfer accounts every 30 days/ $20,000 per day * Not available online on accounts whose address has been changed within the last 30 days. Your Investment 23 SHAREHOLDER GUIDE (continued) Automatically. You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. Holders of Class F shares should call 1-800-645-6561.You may sell shares in an IRA account by calling the applicable number above for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. A signature guarantee is required for some written sell orders.These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. General policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online orders as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors. Frequent purchases, redemptions, and exchanges may disrupt portfolio management strategies and harm fund performance by increasing transaction costs, requiring the fund to maintain excessive cash, or requiring the liquidation of portfolio holdings at a disadvantageous time.As a result, the funds board has adopted a policy of discouraging excessive trading, short-term market timing, and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Founders, the fund, and the funds distributor will not enter into arrangements with any person or group to permit frequent trading. The fund reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusu al market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) reject any purchase or exchange request, includ ing those from any individual or group who, in our view, is likely to engage in frequent trading 24 More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading.A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through automatic investment plans, Dreyfus Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. We monitor selected transactions to identify frequent trading.When our surveillance systems identify multiple roundtrips, we evaluate trading activity in the account for evidence of frequent trading. We consider the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations involve judgments that are inherently subjective, and while we seek to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, we seek to make these judgments to the best of our abilities in a manner that we believe is consistent with shareholder interests. If we conclude the account is likely to engage in frequent trading, we may reject the purchase or exchange, which may occur on the following business day. We may also temporarily or permanently bar such investors future purchases into the fund in lieu of, or in addition to, rejecting the trade. At our discretion, we may apply these restrictions across all accounts under common ownership, control, or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Our ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited because of the difficulty in identifying individual investor transactions. However, the agreements between the funds distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide us, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If we determine that any such investor has engaged in frequent trading of fund shares, we will seek the cooperation of the financial intermediary to enforce the funds frequent trading policy, including requiring the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy.At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policies. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. Your Investment 25 SHAREHOLDER GUIDE (continued) To the extent that the fund significantly invests in thinly traded small-capitalization equity securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbi-trage). Any such frequent trading strategies may interfere with efficient management of the funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. The fund reserves the right to modify its frequent trading policies without prior notice to shareholders. Small account policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 60 days, the fund may close your account and send you the proceeds to the address on record. 26 DISTRIBUTIONS AND TAXES The fund earns dividends , interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also may realize capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions on an annual basis each December. From time to time, the fund may make distributions in addition to those described above. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund other-wise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value.The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares when a fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your redemption of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive upon redemption. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. CLASS F SHAREHOLDER AND TRANSFER AGENCY SERVICES The fund has entered into a shareholder services agreement with the distributor pursuant to which the distributor provides certain shareholder-related services to the funds Class F shareholders.The fund pays the distributor a monthly fee for these services. Out of this fee, the distributor pays the Class F per account fees charged by the funds transfer agent. Your Investment 27 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you may select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Holders of Class F shares should call 1-800-645-6561. For investing Dreyfus Automatic For making automatic investments Asset Builder ® from a designated bank account. Dreyfus Payroll For making automatic investments Savings Plan through payroll deduction. Dreyfus Government For making automatic investments Direct Deposit from your federal employment, Privilege Social Security or other regular federal government check. Dreyfus Dividend For automatically reinvesting the Sweep dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). For exchanging shares Dreyfus Auto-Exchange For making regular exchanges from Privilege the fund into another Dreyfus Fund. For selling shares Dreyfus Automatic For making regular withdrawals Withdrawal Plan from most Dreyfus Funds. There will be no CDSC on Class B or Class C shares, as long as the amount of any withdrawal does not exceed, on an annual basis, 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally has the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. The fund also has established an exchange privilege with Dreyfus Liquid Assets, Inc. (DLA), a money market fund advised by Dreyfus. This privilege allows Class F shareholders of the fund to exchange their shares for Class 1 shares of DLA, and for such exchanging shareholders, as well as DLA shareholders who are former shareholders of Dreyfus Founders Money Market Fund (which was reorganized into DLA on September 22, 2006), to exchange their Class 1 DLA shares for the Class F shares of the fund, subject to the terms of this prospectus. Investors may obtain a free copy of DLAs prospectus by calling 1-800-645-6561. Dreyfus TeleTransfer privilege To move money between your bank account and your mutual fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and by following the instructions on your application, or by contacting your financial representative. Shares held in an IRA or in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. 28 Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. Account statements Every fund shareholder automatically receives regular account statements.You will also be sent an annual statement detailing the tax characteristics of any dividends and distributions you have received. Your Investment 29 For More Information Dreyfus Discovery Fund A series of Dreyfus Funds, Inc. SEC file number: 811-01018 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance,lists portfolio holdings, and contains a letter from the funds portfolio manager discussing market conditions, economic trends and fund strategies that significantly affected the funds performance during the period covered by the report.The funds most recent annual and semi-annual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC).The SAI is incorporated by reference (is legally considered a part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com, under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the SAI. To obtain information: By telephone Call 1-800-554-4611 Holders of Class F shares should call 1-800-645-6561 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, N.Y. 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Text only versions of certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation 0182P0509 Dreyfus Equity Growth Fund Ticker Symbol: Class A: FRMAX Class B: FRMEX Class C: FRMDX Class F: FRMUX Class I: FRMRX PROSPECTUS May 1, 2009 Contents The Fund Investment Approach 1 Main Risks 2 Past Performance 4 Expenses 5 More About Investment Objective, Strategies and Risks 6 Management 8 Financial Highlights 10 Your Investment Shareholder Guide 15 Distributions and Taxes 26 Class F Shareholder and Transfer Agency Services 26 Services for Fund Investors 27 For More Information See back cover. The Fund INVESTMENT APPROACH The fund seeks long-term growth of capital and income. To pursue this goal, the fund primarily invests in common stocks of large, well-established and mature companies. These companies generally have long records of profitability and dividend payments and a reputation for high-quality management, products, and services. The fund normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance, such as the Dow Jones Industrial Average, the Standard & Poors 500 Index, or the Nasdaq Composite Index. This policy may not be changed unless at least 60 days prior written notice of the change is given to fund shareholders. While a significant portion of these stocks normally would be expected to pay regular dividends, the fund may invest in non-dividend-paying companies if they offer better prospects for capital appreciation.The fund may also invest up to 30% of its total assets in foreign securities. The term net assets as used in the paragraph above includes fund borrowings made for investment purposes. The indexes listed in the paragraph above are examples of indexes considered to be widely recognized indexes of stock market performance.The stocks held by the fund may be included in other indexes also considered to be widely recognized indexes of stock market performance. Founders Asset Management LLC (Founders) manages the fund using a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. Founders uses a consistent, bottom-up approach to build equity portfolios which emphasizes individual stock selection.We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Founders continually monitors the securities in the funds portfolio, and will consider selling a security if its business momentum deteriorates or valuation becomes excessive. Founders also may sell a security if an event occurs that contradicts Founders rationale for owning it, such as a deterioration in the companys financial fundamentals. In addition, Founders may sell a security if better investment opportunities emerge elsewhere. Founders also may liquidate a security if Founders changes the funds industry or sector weightings. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for taking a position in an underlying asset, to increase returns, to manage interest rate risk, or as part of a hedging strategy. For more information on the securities held by the fund, see For More Information  Portfolio Holdings. The Fund 1 MAIN RISKS The principal risks of investing in this fund are: Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns. Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, the funds performance may sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors relative to its benchmark index, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Foreign investment risk. To the extent the fund invests in foreign securities, its performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign cur rencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates) and forward contracts. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. 2 Leveraging risk. The use of leverage, such as enter ing into reverse repurchase agreements, lending portfolio securities, entering into futures con tracts or forward currency contracts and engag ing in forward commitment transactions, may magnify the funds gains or losses. Other potential risks. Under adverse market condi tions, the fund could invest some or all of its assets in U.S.Treasury securities and money mar ket securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the mar ket. During such periods, the fund may not achieve its investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to bro kers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the bor rower of the securities fails financially, there could be delays in recovering the loaned securi ties or in exercising rights to the collateral. Key concepts Growth companies: companies whose earnings are expected to grow faster than the overall market. Often, growth stocks pay little or no dividends, have relatively high price-to-earnings, price-to-book and price-to-sales ratios, and tend to be more volatile than value stocks. Bottom-up approach: choosing fund investments by analyzing the fundamentals of individual companies one at a time rather than focusing on broader market themes. Large Companies: generally companies that have market capitalizations of more than $10 billion. This range may fluctuate depending on changes in the stock market as a whole. Dividend: a payment of stock or cash from a companys profits to its stockholders. The Fund 3 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund.The bar chart shows changes in the performance of the funds Class F shares from year to year.The performance figures in the bar chart do not reflect sales loads applicable to other classes, and would be lower if they did. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results.All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After-tax performance is shown only for Class F. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the highest historical individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Average annual total returns as of 12/31/08 10 Years for Class F; since inception Share Class/ for all other Inception Date 1 Year 5 Years classes Class F (7/5/38) returns before taxes -41.13% -3.84% -4.79% Class F returns after taxes on distributions -41.18% -3.89% -5.20% Class F returns after taxes on distributions and sale of fund shares -26.67 -3.22% -3.94% Class A (12/31/99) returns before taxes -44.80% -5.25% -7.74% Class B (12/31/99) returns before taxes -44.16% -5.30% -7.49% Class C (12/31/99) returns before taxes -42.31% -4.74% -7.85% Class I (12/31/99) 1 returns before taxes -41.08% -3.78% -6.85% Russell 1000 Growth Index 2 reflects no deduction for fees, expenses or taxes -38.44% -3.42% -4.27% 3 1 Previously, Founders agreed to limit the total annual fund operating expenses of the Class I shares to 0.97% of the Class I average daily net assets from August 10, 2007 to August 31, 2008, when this commitment terminated.The funds average annual total returns for Class I shares reflect this expense limitation. 2 The Russell 1000 Growth Index is an unmanaged index that mea- sures the performance of the common stocks of those companies among the largest 1,000 publicly traded U.S. companies with higher price- to-book ratios and higher forecasted growth values. 3 The average annual total return shown is for the 10 year period.The average annual total return since December 31, 1999, the inception date of the funds Class A, B, C and I shares, was -7.72 %. What this fund is  and isnt This fund is a mutual fund: a pooled investment that is professionally managed and gives you the opportunity to participate in financial markets. It strives to reach its stated goal, although as with all mutual funds, it cannot offer guaranteed results. An investment in this fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. You could lose money in this fund, but you also have the potential to make money. 4 EXPENSES As a fund shareholder, you pay certain fees and expenses in connection with the fund, which are described in the tables below. Fee table Class A Class B 1 Class C Class F Class I Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none 2 none none Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none 0.06 3 none Shareholder services fee none 4 none Other expenses 4 Total annual fund operating expenses 1 Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 3 The Class F Rule 12b-1 plan permits a maximum Rule 12b-1 fee of 0.25% of the funds average daily net assets. 4 Other expenses for the funds Class F shares include fees paid pursuant to a Shareholder Services Agreement. See Your Investment  Class F Shareholder and Transfer Agency Services. Expense example 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption * without redemption * Class C with redemption without redemption Class F Class I * Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual returns and expenses will be different, the example is for comparison only. Key concepts Contingent deferred sales charge (CDSC): a back-end sales charge payable if shares are redeemed within a certain time period. Management fee: the fee paid to Founders for managing the funds portfolio and assisting in other aspects of the funds operations. Rule 12b-1 fee: the fee paid to the funds distributor to finance the sale and distribution of Class B and Class C shares, and to reimburse the distributor for actual expenses for the sale and distribution of the funds Class F shares and services provided to Class F shareholders. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder services fee: the fee paid to the funds distributor for providing shareholder services. Other expenses: expenses paid by the fund for custodian, transfer agency and accounting agent services, and other customary fund services. The fund also makes payments to certain financial institution intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. The Fund 5 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS This section discusses other investment strategies that may be used by the fund and provides more detailed information about the risks associated with those strategies. Although we might not use all of the different techniques and investments described below, some of these techniques are designed to help reduce investment or market risks. The Statement of Additional Information (SAI) contains more detailed information about the funds investment policies and risks. Other portfolio investments and strategies ADRs. The fund may invest in American Depositary Receipts and American Depositary Shares (collectively, ADRs) as a way to invest in foreign securities. ADRs are receipts representing shares of a foreign corporation held by a U.S. bank that entitle the holder to all dividends and capital gains on the underlying foreign shares. ADRs are typically denominated in U.S. dollars and trade in the U.S. securities markets. ADRs are subject to many of the same risks as direct investments in foreign securities. These risks include fluctuations in currency exchange rates, potentially unstable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Derivative instruments. Unlike stocks or bonds that represent actual ownership of the equity or debt of an issuer, derivatives are instruments that derive their value from an underlying security, index, or other financial instrument. Derivatives may be used for the following purposes: to hedge risks inherent in a funds portfolio, to enhance the potential return of a portfolio, to diversify a portfolio, to equitize cash, to reduce transaction costs associated with managing a portfolio, and/or to implement a funds investment strategy through investments that may be more tax-efficient than a direct equity investment. Derivatives the fund may use include futures contracts (including those related to indexes) and forward contracts, and purchasing and/or writing (selling) put and call options on securities, securities indexes, futures contracts, and foreign currencies, and purchasing equity-linked notes.The fund has limits on the use of derivatives and is not required to use them in seeking its investment objectives. Certain strategies may hedge all or a portion of the funds portfolio against price fluctuations. Other strategies, such as buying futures and call options, would tend to protect the fund against increases in the prices of securities or other instruments the fund intends to buy. Forward contracts, futures contracts and options may be used to try to manage foreign currency risks on the funds foreign investments. Options trading may involve the payment of premiums and has special tax effects on the fund. There are special risks in using particular derivative strategies. Using derivatives can cause the fund to lose money on its investments and/or increase the volatility of its share prices. In addition, the successful use of derivatives draws upon skills and experience that are different from those needed to select the other securities in which the fund invests. Should interest rates, foreign currency exchange rates, or the prices of securities or financial indexes move in an unexpected manner, the fund may not achieve the desired benefit of these instruments, or may realize losses and be in a worse position than if the instruments had not been used.The fund could also experience losses if the prices of its derivative positions were not correlated with its other investments or if it could not close out a position because of an illiquid market. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instrument to make required payments or otherwise comply with the derivative instruments terms. 6 Securities of other investment companies. The fund may acquire securities of other investment companies, including exchange-traded funds (ETFs), subject to the limitations of the Investment Company Act of 1940 (1940 Act) and the conditions of exemptive orders issued by the Securities and Exchange Commission (SEC).The funds purchase of securities of other investment companies will result in the payment of additional management fees and may result in the payment of additional distribution fees. The fund may invest its uninvested cash reserves in shares of one or more money market funds advised by affiliates of Founders in accordance with the 1940 Act and the rules thereunder. ETFs are open-end investment companies or unit investment trusts that are registered under the 1940 Act. The shares of ETFs are listed and traded on stock exchanges at market prices. Since ETF shares can be bought and sold like ordinary stocks throughout the day, the fund may invest in ETFs in order to equitize cash, achieve exposure to a broad basket of securities in a single transaction, or for other reasons. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund ( i.e., one that is not exchange-traded) that has the same investment objectives, strategies, and policies.The price of an ETF can fluctuate up or down, and the fund can lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional funds: (i) the market price of an ETFs shares may trade above or below their net asset value; (ii) an active trading market for an ETFs shares may not develop or be maintained; or (iii) trading of an ETFs shares may be halted if the listing exchanges officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low. ETFs do not charge initial sales charges or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Portfolio turnover. The fund does not have any limitations regarding portfolio turnover. The fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%.A portfolio turnover rate of 100% is equivalent to the fund buying and selling all of the securities in its portfolio once during the course of a year.The portfolio turnover rate of the fund may be higher than other mutual funds with the same investment objective. Higher portfolio turnover rates increase the brokerage costs the fund pays and may adversely affect its performance. If the fund realizes capital gains when it sells portfolio investments, it generally must pay those gains out to shareholders, increasing their taxable distributions. This may adversely affect the after-tax performance of the fund for shareholders with taxable accounts. The funds portfolio turnover rates for prior years are included in the Financial Highlights section of this prospectus. The funds current and future portfolio turnover rates may differ significantly from its historical portfolio turnover rates. Recoveries in Securities Litigation Proceedings. The historical performance record of the fund has benefited from amounts received by the fund from the settlement of class action lawsuits against certain issuers of securities in which the fund had invested. There is no guarantee that these settlement distributions will occur in the future or have a similar impact on performance. The Fund 7 MANAGEMENT Investment adviser Founders serves as investment adviser to the fund and is responsible for selecting the funds investments and handling its day-to-day business. Founders corporate offices are located at 210 University Boulevard, Suite 800, Denver, Colorado 80206-4658. Founders and its predecessor companies have operated as investment advisers since 1938. Founders also serves as investment adviser to other series funds of Dreyfus Funds, Inc., as well as investment sub-adviser to other investment companies. Founders is a wholly-owned subsidiary of MBSC Securities Corporation, which is a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus). Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has approximately $20.2 trillion in assets under custody and administration and $928 billion in assets under management. Additional information is available at www.bnymellon.com . In addition to managing the funds investments, Founders also provides certain related administrative services to the fund. For these investment and administrative services, the fund pays Founders a management fee. The funds management fee for the fiscal year ended December 31, 2008 was 0.63% of the funds average daily net assets. A discussion regarding the basis for the boards approval of the funds investment advisory agreement with Founders is available in the funds annual report for the year ended December 31, 2008. To facilitate day-to-day fund management, Founders uses a team system. Each team is composed of portfolio managers and research analysts, and is supported by a group of core research analysts as well as portfolio traders. Each individual shares ideas, information, knowledge, and expertise to assist in the management of the fund. Daily decisions on security selection for the fund are made by the portfolio manager.Through participation in the team process, the portfolio manager uses the input, research, and recommendations of the rest of the management team in making purchase and sale decisions. Elizabeth Slover has been the portfolio manager of the fund since January 2009. Ms. Slover is a senior vice president of The Boston Company Asset Management, LLC (The Boston Company), an affiliate of Founders, and is the director of The Boston Companys core research team. Prior to joining The Boston Company in June 2005, Ms. Slover was employed by Dreyfus, an affiliate of Founders. She also has been employed by Founders since January 2009. The funds SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. 8 Distributor The funds distributor is MBSC Securities Corporation. The funds distributor may provide cash payments out of its own resources to financial intermediaries that sell shares of the fund or provide other services. Such payments are separate from any sales charges, 12b-1 fees, sub-transfer agency fees and/or shareholder services fees paid by the fund to those intermediaries. Because those payments are not made by you or the fund, the funds total expense ratio will not be affected by any such payments. These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, record-keeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from the funds distributors own resources to intermediaries for inclusion of the fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the funds distributor also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Founders and the funds distributor have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. The Founders code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the codes preclear-ance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by Founders employees does not disadvantage any Founders-managed fund. The Fund 9 FINANCIAL HIGHLIGHTS The following tables describe the performance of each share class for the five years ended December 31, 2008. Certain information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial information for the two years ended December 31, 2008, has been audited by Ernst & Young LLP, the funds independent registered public accounting firm. Another independent registered public accounting firm audited the financial information for each of the other years indicated through December 31, 2006. Ernst & Young LLPs report and the funds financial statements are included in the funds 2008 annual report, which is available upon request. Year Ended December 31, Class A Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of year 6.15 5.72 5.07 4.86 4.49 Investment Operations: Investment income (loss)  net .01 a .01 a .00 a,b (.00) a,b .02 Net realized and unrealized gain (loss) on investments (2.55) .44 .66 .22 .36 Total from Investment Operations (2.54) .45 .66 .22 .38 Distributions: Dividends from investment income  net (.01) (.02) (.01) (.01) (.01) Net asset value, end of period 3.60 6.15 5.72 5.07 4.86 Total Return (%) c (41.39) 7.81 13.02 4.46 8.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 1.19 1.34 1.35 1.26 Ratio of net expenses to average net assets 1.23 1.19 d 1.34 d 1.33 1.25 Ratio of net investment income (loss) to average net assets .12 .14 .00 e (.09) .38 Portfolio Turnover Rate 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 156,236 317,753 4,399 1,266 1,180 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. e Amount represents less than .01%. 10 Year Ended December 31, Class B Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of year 5.88 5.51 4.91 4.74 4.40 Investment Operations: Investment income (loss)  net (.04) a (.04) a (.05) a (.04) a (.00) b Net realized and unrealized gain (loss) on investments (2.42) .41 .65 .21 .34 Total from Investment Operations (2.46) .37 .60 .17 .34 Net asset value, end of period 3.42 5.88 5.51 4.91 4.74 Total Return (%) c (41.84) 6.72 12.22 3.59 7.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.12 2.24 2.21 2.19 2.01 Ratio of net expenses to average net assets 2.10 2.24 d 2.21 d 2.18 2.00 Ratio of net investment (loss) to average net assets (.78) (.76) (.93) (.97) (.34) Portfolio Turnover Rate 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 512 1,855 1,046 1,453 2,110 a Based on average shares outstanding at each month end. b Amount represents less than .01% per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of year 5.80 5.41 4.82 4.66 4.32 Investment Operations: Investment income (loss)  net (.03) a (.03) a (.03) a (.03) a .04 Net realized and unrealized gain (loss) on investments (2.39) .42 .62 .20 .30 Total from Investment Operations (2.42) .39 .59 .17 .34 Distributions: Dividends from investment income  net    (.01)  Net asset value, end of period 3.38 5.80 5.41 4.82 4.66 Total Return (%) b (41.72) 7.21 12.24 3.68 7.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.99 1.97 2.01 1.98 1.99 Ratio of net expenses to average net assets 1.97 1.97 c 2.01 c 1.96 1.99 Ratio of net investment (loss) to average net assets (.64) (.45) (.69) (.72) (.24) Portfolio Turnover Rate 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 2,853 8,628 3,759 2,012 571 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. 12 Year Ended December 31, Class F Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of year 6.32 5.86 5.18 4.96 4.57 Investment Operations: Investment income (loss)  net .02 a .03 a .01 a .00 a,b .02 Net realized and unrealized gain (loss) on investments (2.62) .45 .68 .23 .39 Total from Investment Operations (2.60) .48 .69 .23 .41 Distributions: Dividends from investment income  net (.02) (.02) (.01) (.01) (.02) Net asset value, end of period 3.70 6.32 5.86 5.18 4.96 Total Return (%) (41.13) 8.14 13.25 4.64 8.97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 1.04 1.10 1.13 1.06 Ratio of net expenses to average net assets .94 1.04 c 1.10 c 1.12 1.06 Ratio of net investment income to average net assets .41 .54 .20 .11 .56 Portfolio Turnover Rate 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 122,119 231,030 220,502 215,556 233,410 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of year 6.28 5.82 5.13 4.91 4.53 Investment Operations: Investment income (loss)  net .03 b .03 b .01 b .01 b .03 Net realized and unrealized gain (loss) on investments (2.62) .45 .69 .22 .37 Total from Investment Operations (2.59) .48 .70 .23 .40 Distributions: Dividends from investment income  net (.02) (.02) (.01) (.01) (.02) Net asset value, end of period 3.67 6.28 5.82 5.13 4.91 Total Return (%) (41.08) 8.09 13.55 4.78 8.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 1.09 1.04 1.10 1.00 Ratio of net expenses to average net assets .81 .96 1.04 c 1.09 1.00 Ratio of net investment income to average net assets .54 .48 .21 .15 .54 Portfolio Turnover Rate 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 1,365 3,434 97 270 247 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. 14 Your Investment SHAREHOLDER GUIDE The classes of the fund offered by this prospectus (other than Class F) are designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees which are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, F and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the funds distributor for concessions and expenses it pays to dealers and financial institutions for selling or servicing shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Deciding which class of shares to buy: Class A, C, F and I shares The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. When you invest in Class A shares you generally pay an initial sales charge. Class A shares have no ongoing Rule 12b-1 fees. Class A, B and C shares are subject to a shareholder services plan fee. Class F and Class I shares are available only to limited types of investors. Please see below for more information regarding the eligibility requirements. As a result of the limited eligibility to purchase Class F and Class I shares, the various considerations provided below with respect to Classes A and C do not include comparisons with Class F or Class I shares. A more complete description of each class follows. You should review these arrangements with your financial representative before determining which class to invest in. Your Investment 15 SHAREHOLDER GUIDE (continued) Class A Class C Class F Class I Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% up to 0.25% none Ongoing shareholder service fee 0.25% 0.25% none* none Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none * The funds Class F shares pay a per account fee pursuant to a Shareholder Services Agreement, as described below under Your Investment  Class F Shareholder andTransfer Agency Services. Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class F or Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. Please see the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. 16 Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds in accounts with that financial intermediary and other financial interme-diaries.Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the funds SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal.A 90-day back dated period can also be used to count previous purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Dreyfus, Founders or any of their affiliates board members of Founders and the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts Qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund, including the fund, since on or before February 28, 2006 Your Investment 17 SHAREHOLDER GUIDE (continued) Investors with the cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investors spouse and minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options Members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in certain qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA Rollover Accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA Rollover Account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account. In addition, on August 10, 2007, the Dreyfus Founders Growth Fund (the Growth Fund) completed a reorganization into the fund. In connection with this reorganization, former Class F shareholders of Growth Fund received Class A shares of the fund. No sales charge or CDSC will be imposed on a subsequent investment in or redemption of Class A shares of the fund by former Class F shareholders of the Growth Fund. Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares redeemed within one year of purchase are subject to a 1% CDSC, and ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class F share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class F shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class F shares. Accordingly, if you are a grandfathered Class F investor, Class F shares generally will be more advantageous than Class A or Class C shares. If you also are eligible to purchase Class I shares of the fund, the Class I shares generally will be the most advantageous choice, since the Class F shares have an ongoing Rule 12b-1 fee. Grandfathered Class F Investors Class F shares of the fund can be purchased only by: Persons or entities who have continuously maintained an account in a series Fund of Dreyfus Funds, Inc. (a Founders-managed Fund) since December 30, 1999. Any person or entity listed in the account registration for any account in a Founders- managed Fund that has been continuously maintained since December 30, 1999, such as joint owners, trustees, custodians, and designated beneficiaries. 18 Retirement plans (such as 401(k) plans) that have continuously maintained an account in a Founders-managed Fund since December 30, 1999. Any such plan may extend the privilege of purchasing Class F shares to new plan participants, and the plan participants may purchase Class F shares with rollover retirement funds. Customers of certain financial institutions which offer retirement or other eligible benefit plan programs, wrap accounts or other fee-based advisory programs, or insurance company separate accounts, and which have had relationships with Founders and/or any Founders-managed Fund continuously since December 30, 1999. Founders employees, Board members of the Founders-managed Funds, and their immediate families. Persons or entities who receive Class F shares in the form of a gift or inheritance from the shareholders described above. For more detailed information about eligibility, please call 1-800-645-6561. If you hold fund shares through a broker/dealer or other financial institution, your eligibility to purchase Class F shares may differ depending on that institutions policies. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or executors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distributor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Your Investment 19 SHAREHOLDER GUIDE (continued) Class B share considerations The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds, or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Class B shares sold within six years of purchase are subject to the following CDSCs: Class B sales charges CDSC as a % of For shares amount redeemed sold in the: subject to the charge First year 4.00% Second year 4.00% Third year 3.00% Fourth year 3.00% Fifth year 2.00% Sixth year 1.00% Thereafter none Class B shares also are subject to an annual Rule 12b-1 fee. Class B shares convert to Class A shares (which are not subject to a Rule 12b-1 fee) approximately six years after the date they were purchased. CDSC waivers The CDSC on Class A, B and C shares may be waived in the following cases: permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased redemptions made within one year of death or disability of the shareholder redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70 1 / 2 redemptions of Class B or Class C shares made through the funds Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually redemptions from qualified and nonqualified employee benefit plans Valuing shares The net asset value (NAV) of each fund is generally calculated as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, equity investments are valued on the basis of market quotations or official closing prices.The values of fixed income investments are generally based on values supplied by an independent pricing service approved by the funds board.The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board or its Investment Integrity Committee, which serves as a valuation committee, in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Orders to buy and sell shares received by dealers by the close of trading on the NYSE and transmitted to the funds distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. 20 How to Buy Shares By Mail. To open a regular account, complete an application and mail, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 Attn: Institutional Processing To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Attn: Institutional Processing Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Holders of Class F shares should call 1-800-645-6561. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. Minimum investments Initial Additional Regular accounts Traditional IRAs no minimum * Spousal IRAs no minimum * Roth IRAs no minimum * Education Savings no minimum * Accounts Dreyfus automatic investment plans All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders cannot be accepted. You may be charged a fee for any check that does not clear. Maximum Dreyfus TeleTransfer purchase is $150,000 per day. * Minimum DreyfusTeleTransfer Purchase is $100. Key concept Net asset value (NAV): the market value of one fund share, computed by dividing the total net assets of a fund or class by its shares outstanding. The funds shares are offered at NAV, but Class A shares are subject to a front-end sales charge and Class B and Class C shares are generally subject to higher annual operating expenses and a CDSC. Your Investment 21 SHAREHOLDER GUIDE (continued) How to Sell Shares You may sell (redeem) shares at any time.Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly, and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares, we will first sell shares that are not subject to a CDSC, and then sell those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or the SAI for details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Accounts. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 By Mail  IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% Tax Equity and Fiscal Responsibility Act (TEFRA) amount should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer) to be sent to the account information on file with the fund. For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. Limitations on selling shares by phone or online through www.dreyfus.com Proceeds Minimum Maximum sent by phone/online phone/online Check * no minimum $250,000 per day Wire $500,000 for joint accounts every 30 days/ $20,000 per day Dreyfus $500,000 for joint TeleTransfer accounts every 30 days/ $20,000 per day * Not available online on accounts whose address has been changed within the last 30 days. 22 Automatically. You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. Holders of Class F shares should call 1-800-645-6561.You may sell shares in an IRA account by calling the applicable number above for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. A signature guarantee is required for some written sell orders.These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. General policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online orders as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors. Frequent purchases, redemptions, and exchanges may disrupt portfolio management strategies and harm fund performance by increasing transaction costs, requiring the fund to maintain excessive cash, or requiring the liquidation of portfolio holdings at a disadvantageous time.As a result, the funds board has adopted a policy of discouraging excessive trading, short-term market timing, and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Founders, the fund, and the funds distributor will not enter into arrangements with any person or group to permit frequent trading. The fund reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusu al market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) reject any purchase or exchange request, includ ing those from any individual or group who, in our view, is likely to engage in frequent trading Your Investment 23 SHAREHOLDER GUIDE (continued) More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading.A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through automatic investment plans, Dreyfus Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. We monitor selected transactions to identify frequent trading.When our surveillance systems identify multiple roundtrips, we evaluate trading activity in the account for evidence of frequent trading. We consider the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations involve judgments that are inherently subjective, and while we seek to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, we seek to make these judgments to the best of our abilities in a manner that we believe is consistent with shareholder interests. If we conclude the account is likely to engage in frequent trading, we may reject the purchase or exchange, which may occur on the following business day. We may also temporarily or permanently bar such investors future purchases into the fund in lieu of, or in addition to, rejecting the trade. At our discretion, we may apply these restrictions across all accounts under common ownership, control, or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Our ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited because of the difficulty in identifying individual investor transactions. However, the agreements between the funds distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide us, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If we determine that any such investor has engaged in frequent trading of fund shares, we will seek the cooperation of the financial intermediary to enforce the funds frequent trading policy, including requiring the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy.At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policies. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. 24 Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. The fund reserves the right to modify its frequent trading policies without prior notice to shareholders. Small account policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 60 days, the fund may close your account and send you the proceeds to the address on record. Your Investment 25 DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also may realize capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions on an annual basis each December. From time to time, the fund may make distributions in addition to those described above. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund other-wise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value.The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares when a fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your redemption of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive upon redemption. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. CLASS F SHAREHOLDER AND TRANSFER AGENCY SERVICES The fund has entered into a shareholder services agreement with the distributor pursuant to which the distributor provides certain shareholder-related services to the funds Class F shareholders.The fund pays the distributor a monthly fee for these services. Out of this fee, the distributor pays the Class F per account fees charged by the funds transfer agent. 26 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you may select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Holders of Class F shares should call 1-800-645-6561. For investing Dreyfus Automatic For making automatic investments Asset Builder ® from a designated bank account. Dreyfus Payroll For making automatic investments Savings Plan through payroll deduction. Dreyfus Government For making automatic investments Direct Deposit from your federal employment, Privilege Social Security or other regular federal government check. Dreyfus Dividend For automatically reinvesting the Sweep dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). For exchanging shares Dreyfus Auto-Exchange For making regular exchanges from Privilege the fund into another Dreyfus Fund. For selling shares Dreyfus Automatic For making regular withdrawals Withdrawal Plan from most Dreyfus Funds. There will be no CDSC on Class B or Class C shares, as long as the amount of any withdrawal does not exceed, on an annual basis, 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privileges Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally has the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. The fund also has established an exchange privilege with Dreyfus Liquid Assets, Inc. (DLA), a money market fund advised by Dreyfus. This privilege allows Class F shareholders of the fund to exchange their shares for Class 1 shares of DLA, and for such exchanging shareholders, as well as DLA shareholders who are former shareholders of Dreyfus Founders Money Market Fund (which was reorganized into DLA on September 22, 2006), to exchange their Class 1 DLA shares for the Class F shares of the fund, subject to the terms of this prospectus. Investors may obtain a free copy of DLAs prospectus by calling 1-800-645-6561. In addition, former Class F shareholders of the Growth Fund may exchange their Class A shares of the fund for Class F shares of other funds in the Dreyfus Family of Funds. Your Investment 27 SERVICES FOR FUND INVESTORS (continued) Dreyfus TeleTransfer privilege To move money between your bank account and your mutual fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and by following the instructions on your application, or by contacting your financial representative. Shares held in an IRA or in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. Account statements Every fund shareholder automatically receives regular account statements.You will also be sent an annual statement detailing the tax characteristics of any dividends and distributions you have received. 28 NOTES For More Information Dreyfus Equity Growth Fund A series of Dreyfus Funds, Inc. SEC file number: 811-01018 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings, and contains a letter from the funds portfolio manager discussing market conditions, economic trends and fund strategies that significantly affected the funds performance during the period covered by the report.The funds most recent annual and semi-annual reports are available at www.dreyfus.com. Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered a part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com, under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter.The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the SAI. To obtain information: By telephone Call 1-800-554-4611 Holders of Class F shares should call 1-800-645-6561 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Text only versions of certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation 0275P0509 Dreyfus Global Growth Fund Ticker Symbol: Class A: FWWAX Class B: FWWBX Class C: FWWCX Class F: FWWGX Class I: FWWRX PROSPECTUS May 1, 2009 Dreyfus Global Growth Fund The Fund Contents The Fund Investment Approach Inside cover Main Risks 1 Past Performance 3 Expenses 4 More About Investment Objective, Strategies and Risks 5 Management 8 Financial Highlights 10 Your Investment Shareholder Guide 15 Distributions and Taxes 24 Class F Shareholder and Transfer Agency Services 24 Services for Fund Investors 25 For More Information See back cover. INVESTMENT APPROACH The fund, a global fund, seeks long-term growth of capital. To pursue this goal, the fund normally invests at least 65% of its total assets in equity securities of growth companies in a variety of markets throughout the world. The fund may purchase securities in any foreign country, as well as in the United States, emphasizing common stocks of both emerging and established growth companies that generally have strong performance records and market positions. The fund s portfolio will normally invest at least 65% of its total assets in three or more countries.The fund will not invest more than 50% of its total assets in the securities of any one foreign country. Founders Asset Management LLC (Founders) manages the fund using a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. Founders uses a consistent, bottom-up approach to build equity portfolios which emphasizes individual stock selection.We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Founders continually monitors the securities in the funds portfolio, and will consider selling a security if its business momentum deteriorates or valuation becomes excessive. Founders also may sell a security if an event occurs that contradicts Founders rationale for owning it, such as a deterioration in the companys financial fundamentals. In addition, Founders may sell a security if better investment opportunities emerge elsewhere. Founders also may liquidate a security if Founders changes the funds industry, sector or country weightings. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for taking a position in an underlying asset, to increase returns, or as part of a hedging strategy. For more information on the securities held by the fund, see For More Information  Portfolio Holdings. MAIN RISKS The principal risks of investing in this fund are: Foreign investment risk. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Foreign currency risk. Investments in foreign cur rencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. What this fund is  and isn t This fund is a mutual fund: a pooled investment that is professionally managed and gives you the opportunity to participate in financial markets. It strives to reach its stated goal, although as with all mutual funds, it cannot offer guaranteed results. An investment in this fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. You could lose money in this fund, but you also have the potential to make money. Country and sector allocation risk. While the portfo lio managers use the country and sector weightings of the funds benchmark index as a guide in structuring the funds portfolio, they may overweight or underweight certain countries or sectors relative to the index. This may cause the funds performance to be more or less sensitive to developments affecting those countries or sectors. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates). A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Leveraging risk. The use of leverage, such as enter ing into reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the funds gains or losses. Other potential risks. Under adverse market condi tions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. The Fund 1 MAIN RISKS (continued) The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. Key concepts Growth companies: companies whose earnings are expected to grow faster than the overall market. Often, growth stocks pay little or no dividends, have relatively high price-to-earnings, price-to-book and price-to-sales ratios, and tend to be more volatile than value stocks. Bottom-up approach: choosing fund investments by analyzing the fundamentals of individual companies one by one rather than focusing on broader market themes. Global fund: a type of mutual fund that may invest in securities traded anywhere in the world, including the United States. 2 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund.The bar chart shows changes in the performance of the funds Class F shares from year to year.The performance figures in the bar chart do not reflect sales loads applicable to other classes, and would be lower if they did. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results.All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After-tax performance is shown only for Class F. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the highest historical individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Class F shares 1 Average annual total returns as of 12/31/08 1 10 Years for Class F; since inception Share Class/ for all other Inception Date 1 Year 5 Years classes Class F (12/29/89) returns before taxes -45.75% -2.08% -2.73% Class F returns after taxes on distributions -45.63% -2.04% -3.79% Class F returns after taxes on distributions and sale of fund shares -29.62% -1.72% -2.36% Class A (12/31/99) returns before taxes -49.05% -3.33% -7.92% Class B (12/31/99) returns before taxes -48.61% -3.38% -7.75% Class C (12/31/99) returns before taxes -46.91% -2.92% -8.20% Class I (12/31/99) returns before taxes -45.87% -1.77% -6.89% Morgan Stanley Capital International World Index 2 -40.71% -0.51% -0.64% 3 Morgan Stanley Capital International World Growth Index 2 reflects no deduction for fees, expenses or taxes -41.13% -1.15% -2.58% 3 1 For the period of September 14, 2007 through September 13, 2008, Founders agreed to waive 12.5% of its management fee for the fund.This waiver terminated on September 14, 2008, and on that date the funds contractual advisory fee was again in effect.The average annual total returns shown above reflect this waiver. 2 The Morgan Stanley Capital International (MSCI)World Index measures global developed market equity performance.The MSCI World Growth Index measures global developed market equity per- formance of growth securities. 3 The average annual total returns shown are for the 10 year period. The average annual total return since December 31, 1999, the incep- tion date of the funds Class A, B, C and I shares, was -3.14% for the MSCIWorld Index, and -5.87% for the MSCIWorld Growth Index. The Fund 3 EXPENSES As a fund shareholder, you pay certain fees and expenses in connection with the fund, which are described in the tables below. Fee table Class A Class B 1 Class C Class F Class I Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none 2 none none Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees 3 Rule 12b-1 fee none 3 none Shareholder services fee none 4 none Other expenses 4 Total annual fund operating expenses 1 Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 3 The Class F Rule 12b-1 plan permits a maximum Rule 12b-1 fee of 0.25% of the funds average daily net assets. 4 Other Expenses for the funds Class F shares include fees paid pursuant to a Shareholder Services Agreement. See Your Investment  Class F Shareholder and Transfer Agency Services. Expense example 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption without redemption * Class C with redemption without redemption Class F Class I * Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual return and expenses will be different, the example is for comparison only. Key concepts Contingent deferred sales charge (CDSC): a back-end sales charge payable if shares are redeemed within a certain time period. Management fee: the fee paid to Founders for managing the funds portfolio and assisting in other aspects of the funds operations. Rule 12b-1 fee: the fee paid to the funds distributor to finance the sale and distribution of Class B and Class C shares, and to reimburse the distributor for actual expenses for the sale and distribution of the funds Class F shares and services provided to Class F shareholders. Because this fee is paid out of the fund s assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder services fee: the fee paid to the funds distributor for providing shareholder services. Other expenses: expenses paid by the fund for custodian, transfer agency and accounting agent services, and other customary fund services. The fund also makes payments to certain financial institution intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. 4 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS This section discusses other investment strategies that may be used by the fund and provides more detailed information about the risks associated with those strategies. Although we might not use all of the different techniques and investments described below, some of these techniques are designed to help reduce investment or market risks. The Statement of Additional Information (SAI) contains more detailed information about the funds investment policies and risks. Other portfolio investments and strategies ADRs. The fund may invest in American Depositary Receipts and American Depositary Shares (collectively, ADRs) as a way to invest in foreign securities. ADRs are receipts representing shares of a foreign corporation held by a U.S. bank that entitle the holder to all dividends and capital gains on the underlying foreign shares. ADRs are typically denominated in U.S. dollars and trade in the U.S. securities markets. ADRs are subject to many of the same risks as direct investments in foreign securities. These risks include fluctuations in currency exchange rates, potentially unstable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Derivative instruments. Unlike stocks or bonds that represent actual ownership of the equity or debt of an issuer, derivatives are instruments that derive their value from an underlying security, index, or other financial instrument. Derivatives may be used for the following purposes: to hedge risks inherent in a funds portfolio, to enhance the potential return of a portfolio, to diversify a portfolio, to equitize cash, to reduce transaction costs associated with managing a portfolio, and/or to implement a funds investment strategy through investments that may be more tax-efficient than a direct equity investment. Derivatives the fund may use include futures contracts (including those related to indexes) and forward contracts, and purchasing and/or writing (selling) put and call options on securities, securities indexes, futures contracts, and foreign currencies, and purchasing equity-linked notes.The fund has limits on the use of derivatives and is not required to use them in seeking its investment objectives. Certain strategies may hedge all or a portion of the funds portfolio against price fluctuations. Other strategies, such as buying futures and call options, would tend to protect the fund against increases in the prices of securities or other instruments the fund intends to buy. Forward contracts, futures contracts and options may be used to try to manage foreign currency risks on the funds foreign investments. Options trading may involve the payment of premiums and has special tax effects on the fund. There are special risks in using particular derivative strategies. Using derivatives can cause the fund to lose money on its investments and/or increase the volatility of its share prices. In addition, the successful use of derivatives draws upon skills and experience that are different from those needed to select the other securities in which the fund invests. Should interest rates, foreign currency exchange rates, or the prices of securities or financial indexes move in an unexpected manner, the fund may not achieve the desired benefit of these instruments, or may realize losses and be in a worse position than if the instruments had not been used.The fund could also experience losses if the prices of its derivative positions were not correlated with its other investments or if it could not close out a position because of an illiquid market. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instrument to make required payments or otherwise comply with the derivative instruments terms. The Fund 5 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS (continued) Securities of other investment companies. The fund may acquire securities of other investment companies, including exchange-traded funds (ETFs), subject to the limitations of the Investment Company Act of 1940 (1940 Act) and the conditions of exemptive orders issued by the Securities and Exchange Commission (SEC).The funds purchase of securities of other investment companies will result in the payment of additional management fees and may result in the payment of additional distribution fees. The fund may invest its uninvested cash reserves in shares of one or more money market funds advised by affiliates of Founders in accordance with the 1940 Act and the rules thereunder. ETFs are open-end investment companies or unit investment trusts that are registered under the 1940 Act. The shares of ETFs are listed and traded on stock exchanges at market prices. Since ETF shares can be bought and sold like ordinary stocks throughout the day, the fund may invest in ETFs in order to equitize cash, achieve exposure to a broad basket of securities in a single transaction, or for other reasons. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund ( i.e., one that is not exchange-traded) that has the same investment objectives, strategies, and policies.The price of an ETF can fluctuate up or down, and the fund can lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional funds: (i) the market price of an ETFs shares may trade above or below their net asset value; (ii) an active trading market for an ETFs shares may not develop or be maintained; or (iii) trading of an ETFs shares may be halted if the listing exchanges officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low. ETFs do not charge initial sales charges or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Portfolio turnover. The fund does not have any limitations regarding portfolio turnover. The fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%.A portfolio turnover rate of 100% is equivalent to the fund buying and selling all of the securities in its portfolio once during the course of a year.The portfolio turnover rate of the fund may be higher than other mutual funds with the same investment objective. Higher portfolio turnover rates increase the brokerage costs the fund pays and may adversely affect its performance. If the fund realizes capital gains when it sells portfolio investments, it generally must pay those gains out to shareholders, increasing their taxable distributions. This may adversely affect the after-tax performance of the fund for shareholders with taxable accounts. The funds portfolio turnover rates for prior years are included in the Financial Highlights section of this prospectus. The funds current and future portfolio turnover rates may differ significantly from its historical portfolio turnover rates. 6 More about risk Like all investments in securities, you risk losing money by investing in the fund.The funds investments are subject to changes in their value from a number of factors. Emerging markets risk. The fund invests pri marily in the stocks of companies located in developed countries. However, it may invest in the stocks of companies located in emerging markets. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed coun tries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. Additional foreign risk. Some foreign compa nies may exclude U.S. investors, such as the fund, from participating in beneficial corporate actions, such as rights offerings. As a result, the fund may not realize the same value from a foreign invest ment as a shareholder residing in that country. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Recoveries in Securities Litigation Proceed ings. The historical performance record of the fund has benefited from amounts received by the fund from the settlement of class action lawsuits against certain issuers of securities in which the fund had invested. There is no guarantee that these settlement distributions will occur in the future or have a similar impact on performance. The Fund 7 MANAGEMENT Investment adviser Founders serves as investment adviser to the fund and is responsible for selecting the funds investments and handling its day-to-day business. Founders corporate offices are located at 210 University Boulevard, Suite 800, Denver, Colorado 80206-4658. Founders and its predecessor companies have operated as investment advisers since 1938. Founders also serves as investment adviser to other series funds of Dreyfus Funds, Inc., as well as investment sub-adviser to other investment companies. Founders is a wholly-owned subsidiary of MBSC Securities Corporation, which is a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus). Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has approximately $20.2 trillion in assets under custody and administration and $928 billion in assets under management. Additional information is available at www.bnymellon.com. In addition to managing the funds investments, Founders also provides certain related administrative services to the fund. For these investment and administrative services, the fund pays Founders a management fee. The funds management fee for the fiscal year ended December 31, 2008 was 0.90% of the funds average daily net assets, after giving effect to a fee waiver that terminated on September 14, 2008. Without this fee waiver, the funds management fee would have been 1.00%. A discussion regarding the basis for the boards approval of the funds investment advisory agreement with Founders is available in the funds annual report for the year ended December 31, 2008. To facilitate day-to-day fund management, Founders uses a team system. Each team is composed of portfolio managers and research analysts, and is supported by a group of core research analysts as well as portfolio traders. Each individual shares ideas, information, knowledge, and expertise to assist in the management of the fund. Daily decisions on security selection for the fund are made by the portfolio managers. Through participation in the team process, the portfolio managers use the input, research, and recommendations of the rest of the management team in making purchase and sale decisions. The fund is co-managed by two portfolio managers, William S. Patzer, who manages the foreign portion of the fund, and Sean P. Fitzgibbon, who manages the domestic portion of the fund. Each is a chartered financial analyst. Mr. Patzer has been a co-portfolio manager of the fund since August 2007. He is a senior vice president at The Boston Company Asset Management, LLC (The Boston Company), an affiliate of Founders, where he has been a portfolio manager for the emerging markets core equity, international core equity and international small cap disciplines since August 2007. He also has been the lead portfolio manager for The Boston Companys global core equity strategy since November 2006. Mr. Patzer has been employed by The Boston Company since November 2005, and has also served as a research analyst covering the health care sector since that time. He also has been employed by Founders since August 2007. Mr. Patzer was formerly a senior analyst with Goldman Sachs Asset Management, covering the industrials, energy and materials sectors from 2003 to 2005. Mr. Fitzgibbon has been a portfolio manager of the fund since January 2009. He is a senior vice president, portfolio manager and head of the global core equity team at The Boston Company, and has been employed by The Boston Company or its affiliates since 1991. He also has been employed by Founders since January 2009. 8 The funds SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of fund shares. Distributor The funds distributor is MBSC Securities Corporation. The funds distributor may provide cash payments out of its own resources to financial intermediaries that sell shares of the fund or provide other services. Such payments are separate from any sales charges, 12b-1 fees, sub-transfer agency fees and/or shareholder services fees paid by the fund to those intermediaries. Because those payments are not made by you or the fund, the funds total expense ratio will not be affected by any such payments. These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, record-keeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from the funds distributors own resources to intermediaries for inclusion of the fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the funds distributor also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Founders and the funds distributor have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. The Founders code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the codes preclear-ance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by Founders employees does not disadvantage any Founders-managed fund. The Fund 9 FINANCIAL HIGHLIGHTS The following tables describe the performance of each share class for the five years ended December 31, 2008. Certain information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial information for the two years ended December 31, 2008, has been audited by Ernst & Young LLP, the funds independent registered public accounting firm. Another independent registered public accounting firm audited the financial information for each of the other years indicated through December 31, 2006. Ernst & Young LLPs report and the funds financial statements are included in the funds 2008 annual report, which is available upon request. Year Ended December 31, Class A Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.86 16.91 14.21 12.82 11.38 Investment Operations: Investment income (loss)  net .05 a (.05) a (.06) a (.02) a (.21) Net realized and unrealized gain (loss) on investments (8.71) 2.00 2.76 1.41 1.65 Total from Investment Operations (8.66) 1.95 2.70 1.39 1.44 Net asset value, end of period 10.20 18.86 16.91 14.21 12.82 Total Return (%) b (45.94) 11.41 19.07 10.84 12.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.13 1.94 1.97 1.98 1.83 Ratio of net expenses to average net assets 1.62 1.86 1.93 1.92 1.81 Ratio of net investment (loss) to average net assets .35 (.28) (.39) (.19) (.18) Portfolio Turnover Rate 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 1,016 1,938 1,647 619 519 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 10 Year Ended December 31, Class B Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of year 17.69 16.00 13.58 12.33 11.02 Investment Operations: Investment income (loss)  net (.08) a (.18) a (.16) a (.11) a (.09) Net realized and unrealized gain (loss) on investments (8.13) 1.87 2.58 1.36 1.40 Total from Investment Operations (8.21) 1.69 2.42 1.25 1.31 Net asset value, end of year 9.48 17.69 16.00 13.58 12.33 Total Return (%) b (46.47) 10.49 17.89 10.14 11.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.10 2.75 2.84 2.72 2.54 Ratio of net expenses to average net assets 2.59 2.68 2.79 2.66 2.52 Ratio of net investment (loss) to average net assets (.60) (1.09) (1.13) (.93) (.87) Portfolio Turnover Rate 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 153 541 819 1,803 2,061 a Based on average shares outstanding at each month end. b Exclusive of sales charge. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.38 15.71 13.31 12.08 10.81 Investment Operations: Investment income (loss)  net (.06) a (.19) a (.15) a (.07) a (.20) Net realized and unrealized gain (loss) on investments (8.00) 1.86 2.55 1.30 1.47 Total from Investment Operations (8.06) 1.67 2.40 1.23 1.27 Net asset value, end of period 9.32 17.38 15.71 13.31 12.08 Total Return (%) b (46.38) 10.63 18.03 10.18 11.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.93 2.75 2.76 2.72 2.62 Ratio of net expenses to average net assets 2.43 2.63 2.71 2.66 2.59 Ratio of net investment (loss) to average net assets (.41) (1.11) (1.10) (.93) (.97) Portfolio Turnover Rate 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 318 730 385 308 272 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 12 Year Ended December 31, Class F Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.93 16.96 14.26 12.86 11.41 Investment Operations: Investment income (loss)  net .09 a (.03) a (.05) a (.02) a (.21) Net realized and unrealized gain (loss) on investments (8.75) 2.00 2.75 1.42 1.66 Total from Investment Operations (8.66) 1.97 2.70 1.40 1.45 Net asset value, end of period 10.27 18.93 16.96 14.26 12.86 Total Return (%) (45.75) 11.62 18.93 10.89 12.71 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.90 1.80 2.03 1.96 1.80 Ratio of net expenses to average net assets 1.40 1.72 1.98 1.91 1.77 Ratio of net investment (loss) to average net assets .60 (.14) (.38) (.17) (.13) Portfolio Turnover Rate 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 26,151 56,943 54,158 53,184 61,038 a Based on average shares outstanding at each month end. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 19.60 17.54 14.69 13.13 11.60 Investment Operations: Investment income (loss)  net .10 b (.01) b .01 b .05 b .03 Net realized and unrealized gain (loss) on investments (9.08) 2.07 2.84 1.51 1.50 Total from Investment Operations (8.98) 2.06 2.85 1.56 1.53 Net asset value, end of period 10.62 19.60 17.54 14.69 13.13 Total Return (%) (45.87) 11.75 19.40 11.88 13.19 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.86 1.69 1.62 1.47 1.39 Ratio of net expenses to average net assets 1.36 1.60 1.58 1.44 1.37 Ratio of net investment income (loss) to average net assets .63 (.04) .02 .35 .28 Portfolio Turnover Rate 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 823 1,389 2,337 1,701 24,665 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. 14 Your Investment SHAREHOLDER GUIDE The classes of the fund offered by this prospectus (other than Class F) are designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees which are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, F and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the funds distributor for concessions and expenses it pays to dealers and financial institutions for selling or servicing shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Deciding which class of shares to buy: Class A, C, F and I shares. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. When you invest in Class A shares you generally pay an initial sales charge. Class A shares have no ongoing Rule 12b-1 fees. Class A, B and C shares are subject to a shareholder services plan fee. Class F and Class I shares are available only to limited types of investors. Please see below for more information regarding the eligibility requirements. As a result of the limited eligibility to purchase Class F and Class I shares, the various considerations provided below with respect to Classes A and C do not include comparisons with Class F or Class I shares. A more complete description of each class follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class F Class I Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% up to 0.25% none Ongoing shareholder service fee 0.25% 0.25% none* none Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none * The fund s Class F shares pay a per account fee pursuant to a Shareholder Services Agreement, as described below under Your Investment  Class F Shareholder andTransfer Agency Services. Your Investment 15 SHAREHOLDER GUIDE (continued) Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase.The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class F or Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. Please see the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial interme-diaries.Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the funds SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privi lege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal.A 90-day back dated period can also be used to count previous purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. 16 Combine with family members. You can also count toward the amount of your investment all invest ments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine pur chases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their fami ly members, of Dreyfus, Founders or any of their affiliates board members of Founders and the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts Qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund, including the fund, since on or before February 28, 2006 Investors with the cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investors spouse and minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options Members of qualified affinity groups who pur chase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in certain qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA Roll over Accounts funded with the distribution pro ceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, pro vided that, in the case of a qualified or non-qual ified retirement plan, the rollover is processed through an entity that has entered into an agree ment with the funds distributor specifically relat ing to processing rollovers. Upon establishing the Dreyfus-sponsored IRA Rollover Account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account. Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares redeemed within one year of purchase are subject to a 1% CDSC, and ongoing Rule 12b-1 fees. Over time the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Your Investment 17 SHAREHOLDER GUIDE (continued) Class F share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class F shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class F shares. Accordingly, if you are a grandfathered Class F investor, Class F shares generally will be more advantageous than Class A or Class C shares. If you also are eligible to purchase Class I shares of the fund, the Class I shares generally will be the most advantageous choice, since the Class F shares have an ongoing Rule 12b-1 fee. Grandfathered Class F Investors Class F shares of the fund can be purchased only by: Persons or entities who have continuously main tained an account in a series Fund of Dreyfus Funds, Inc. (a Founders-managed Fund) since December 30, 1999. Any person or entity listed in the account regis tration for any account in a Founders-managed Fund that has been continuously maintained since December 30, 1999, such as joint owners, trustees, custodians, and designated beneficiaries. Retirement plans (such as 401(k) plans) that have continuously maintained an account in a Founders-managed Fund since December 30, 1999. Any such plan may extend the privilege of purchasing Class F shares to new plan partici pants, and the plan participants may purchase Class F shares with rollover retirement funds. Customers of certain financial institutions which offer retirement or other eligible benefit plan programs, wrap accounts or other fee-based advi sory programs, or insurance company separate accounts, and which have had relationships with Founders and/or any Founders-managed Fund continuously since December 30, 1999. Founders employees, Board members of Founders-managed Funds, and their immediate families. Persons or entities who receive Class F shares in the form of a gift or inheritance from the share holders described above. For more detailed information about eligibility, please call 1-800-645-6561. If you hold fund shares through a broker/dealer or other financial institution, your eligibility to purchase Class F shares may differ depending on that institutions policies. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, adviso ry, agency, custodial or similar capacity for quali fied or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local govern ments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or execu tors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distribu tor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available 18 Class B share considerations The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds, or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Class B shares sold within six years of purchase are subject to the following CDSCs: Class B sales charges CDSC as a % of For shares amount redeemed sold in the: subject to the charge First year 4.00% Second year 4.00% Third year 3.00% Fourth year 3.00% Fifth year 2.00% Sixth year 1.00% Thereafter none Class B shares also are subject to an annual Rule 12b-1 fee. Class B shares convert to Class A shares (which are not subject to a Rule 12b-1 fee) approximately six years after the date they were purchased. CDSC waivers The CDSC on Class A, B and C shares may be waived in the following cases: permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased redemptions made within one year of death or disability of the shareholder redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70 1 / 2 redemptions of Class B or Class C shares made through the funds Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually redemptions from qualified and nonqualified employee benefit plans Valuing shares The net asset value (NAV) of each fund is generally calculated as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, equity investments are valued on the basis of market quotations or official closing prices.The values of fixed income investments are generally based on values supplied by an independent pricing service approved by the funds board.The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board or its Investment Integrity Committee, which serves as a valuation committee, in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Orders to buy and sell shares received by dealers by the close of trading on the NYSE and transmitted to the funds distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. Your Investment 19 SHAREHOLDER GUIDE (continued) How to Buy Shares By Mail. To open a regular account, complete an application and mail, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 Attn: Institutional Processing To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Attn: Institutional Processing Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Holders of Class F shares should call 1-800-645-6561. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. Minimum investments Initial Additional Regular accounts Traditional IRAs no minimum * Spousal IRAs no minimum * Roth IRAs no minimum * Education Savings no minimum * Accounts Dreyfus automatic investment plans All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders cannot be accepted. You may be charged a fee for any check that does not clear. Maximum Dreyfus TeleTransfer purchase is $150,000 per day. * Minimum DreyfusTeleTransfer Purchase is $100. Key concept Net asset value (NAV): the market value of one fund share, computed by dividing the total net assets of a fund or class by its shares outstanding. The fund s shares are offered at NAV, but Class A shares are subject to a front-end sales charge and Class B and Class C shares are generally subject to higher annual operating expenses and a CDSC. 20 How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly, and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares, we will first sell shares that are not subject to a CDSC, and then sell those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or the SAI for details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Accounts. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 By Mail  IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% Tax Equity and Fiscal Responsibility Act (TEFRA) amount should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. A check will be mailed to your address of record or you may request a wire or electronic check (DreyfusTeleTransfer) to be sent to the account information on file with the fund. For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. Limitations on selling shares by phone or online through www.dreyfus.com Proceeds Minimum Maximum sent by phone/online phone/online Check * no minimum $250,000 per day Wire $500,000 for joint accounts every 30 days/ $20,000 per day Dreyfus $500,000 for joint TeleTransfer accounts every 30 days/ $20,000 per day * Not available online on accounts whose address has been changed within the last 30 days. Your Investment 21 SHAREHOLDER GUIDE (continued) Automatically. You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. Holders of Class F shares should call 1-800-645-6561.You may sell shares in an IRA account by calling the applicable number above for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. A signature guarantee is required for some written sell orders.These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. General policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online orders as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors. Frequent purchases, redemptions, and exchanges may disrupt portfolio management strategies and harm fund performance by increasing transaction costs, requiring the fund to maintain excessive cash, or requiring the liquidation of portfolio holdings at a disadvantageous time. As a result, the funds board has adopted a policy of discouraging excessive trad ing, short-term market timing, and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Founders, the fund, and the funds distributor will not enter into arrangements with any person or group to permit frequent trading. The fund reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusu al market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) reject any purchase or exchange request, includ ing those from any individual or group who, in our view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading.A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through automatic investment plans, Dreyfus Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. We monitor selected transactions to identify frequent trading.When our surveillance systems identify multiple roundtrips, we evaluate trading activity in the account for evidence of frequent trading. 22 We consider the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds, and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations involve judgments that are inherently subjective, and while we seek to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, we seek to make these judgments to the best of our abilities in a manner that we believe is consistent with shareholder interests. If we conclude the account is likely to engage in frequent trading, we may reject the purchase or exchange, which may occur on the following business day. We may also temporarily or permanently bar such investors future purchases into the fund in lieu of, or in addition to, rejecting the trade. At our discretion, we may apply these restrictions across all accounts under common ownership, control, or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Our ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited because of the difficulty in identifying individual investor transactions. However, the agreements between the funds distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide us, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If we determine that any such investor has engaged in frequent trading of fund shares, we will seek the cooperation of the financial intermediary to enforce the funds frequent trading policy, including requiring the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy. At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policies. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as time zone arbitrage). This type of frequent trading may dilute the value of fund shares held by other shareholders. The fund has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. The fund reserves the right to modify its frequent trading policies without prior notice to shareholders. Small account policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 60 days, the fund may close your account and send you the proceeds to the address on record. Your Investment 23 DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also may realize capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions on an annual basis each December. From time to time, the fund may make distributions in addition to those described above. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund other-wise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares when a fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your redemption of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive upon redemption. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. CLASS F SHAREHOLDER AND TRANSFER AGENCY SERVICES The fund has entered into a shareholder services agreement with the distributor pursuant to which the distributor provides certain shareholder-related services to the funds Class F shareholders.The fund pays the distributor a monthly fee for these services. Out of this fee, the distributor pays the Class F per account fees charged by the funds transfer agent. 24 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you may select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Holders of Class F shares should call 1-800-645-6561. For investing Dreyfus Automatic For making automatic investments Asset Builder ® from a designated bank account. Dreyfus Payroll For making automatic investments Savings Plan through payroll deduction. Dreyfus Government For making automatic investments Direct Deposit from your federal employment, Privilege Social Security or other regular federal government check. Dreyfus Dividend For automatically reinvesting the Sweep dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). For exchanging shares Dreyfus For making regular exchanges Auto-Exchange from the fund into another Privilege Dreyfus Fund. For selling shares Dreyfus Automatic For making regular withdrawals Withdrawal Plan from most Dreyfus Funds. There will be no CDSC on Class B or Class C shares, as long as the amount of any withdrawal does not exceed, on an annual basis, 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally has the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. The fund also has established an exchange privilege with Dreyfus Liquid Assets, Inc. (DLA), a money market fund advised by Dreyfus. This privilege allows Class F shareholders of the fund to exchange their shares for Class 1 shares of DLA, and for such exchanging shareholders, as well as DLA shareholders who are former shareholders of Dreyfus Founders Money Market Fund (which was reorganized into DLA on September 22, 2006), to exchange their Class 1 DLA shares for the Class F shares of the fund, subject to the terms of this prospectus. Investors may obtain a free copy of DLAs prospectus by calling 1-800-645-6561. Dreyfus TeleTransfer privilege To move money between your bank account and your mutual fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and by following the instructions on your application, or by contacting your financial representative. Shares held in an IRA or in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Your Investment 25 SERVICES FOR FUND INVESTORS (continued) Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. Account statements Every fund shareholder automatically receives regular account statements.You will also be sent an annual statement detailing the tax characteristics of any dividends and distributions you have received. 26 NOTES NOTES NOTES For More Information Dreyfus Global Growth Fund A series of Dreyfus Funds, Inc. SEC file number: 811-01018 Annual/Semiannual Report Describes the funds performance, lists portfolio holdings, and contains a letter from the funds portfolio managers discussing market conditions, economic trends and fund strategies that significantly affected the funds performance during the period covered by the report.The funds most recent annual and semi-annual reports are available at www.dreyfus.com. Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered a part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com, under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter.The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the SAI. To obtain information: By telephone Call 1-800-554-4611 Holders of Class F shares should call 1-800-645-6561 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Text-only versions of certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-942-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation 0351P0509 Dreyfus Mid-Cap Growth Fund Ticker Symbol: Class A: FRSDX Class B: FRSFX Class C: FRSCX Class F: FRSPX Class I: FRSRX PROSPECTUS May 1, 2009 Contents The Fund Investment Approach 1 Main Risks 2 Past Performance 4 Expenses 5 More About Investment Objective, Strategies and Risks 6 Management 9 Financial Highlights 11 Your Investment Shareholder Guide 16 Distributions and Taxes 25 Class F Shareholder and Transfer Agency Services 25 Services for Fund Investors 26 For More Information See back cover. Dreyfus Mid-Cap Growth Fund The Fund INVESTMENT APPROACH The fund seeks capital appreciation by emphasizing investments in equity securities of mid-cap companies with favorable growth prospects.To pursue this goal, the fund will normally invest at least 80% of its net assets in equity securities of companies within the market capitalization range of companies comprising the Russell Midcap Growth Index.This policy may not be changed unless at least 60 days prior written notice of the change is given to fund share-holders.The fund also may invest in larger or smaller companies if they represent better prospects for capital appreciation.The fund may invest up to 30% of its total assets in foreign securities, with no more than 25% of its total assets invested in the securities of any one foreign country. The term net assets as used in the paragraph above includes fund borrowings made for investment purposes. Founders Asset Management LLC (Founders) manages the fund using a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. Founders uses a consistent, bottom-up approach to build equity portfolios which emphasizes individual stock selection.We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Founders continually monitors the securities in the funds portfolio, and will consider selling a security if its business momentum deteriorates or valuation becomes excessive. Founders also may sell a security if an event occurs that contradicts Founders rationale for owning it, such as a deterioration in the companys financial fundamentals. In addition, Founders may sell a security if better investment opportunities emerge elsewhere. Founders also may liquidate a security if Founders changes the funds industry or sector weightings. For more information on the securities held by the fund, see For More Information  Portfolio Holdings. The Fund 1 MAIN RISKS The principal risks of investing in this fund are: Small and mid-cap company risk. Small and mid-cap companies involve greater risks of loss and price fluctuations than larger and more established companies. Small-cap companies, and to an extent mid-cap companies, may be in the early stages of development; may have limited product lines, markets or financial resources; and may lack management depth. These companies may be more affected by intense competition from larger companies, and the trading markets for their securities may be less liquid and more volatile than securities of larger companies. This means that the fund could have greater difficulty buying or selling a security of a small or mid-cap issuer at an acceptable price, especially in periods of market volatility. Also, it may take a substantial period of time before the fund realizes a gain on an investment in a small or mid-cap company, if it realizes any gain at all. Market sector risk. The fund may significantly over weight or underweight certain companies, indus tries or market sectors relative to its benchmark index, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. What this fund is  and isnt This fund is a mutual fund: a pooled investment that is professionally managed and gives you the opportunity to participate in financial markets. It strives to reach its stated goal, although as with all mutual funds, it cannot offer guaranteed results. An investment in this fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. You could lose money in this fund, but you also have the potential to make money. IPO risk. The fund may purchase securities of companies in initial public offerings (IPOs). The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. Foreign investment risk. To the extent the fund invests in foreign securities, its performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign cur rencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. 2 Leveraging risk. The use of leverage, such as enter ing into reverse repurchase agreements, lending portfolio securities, entering into futures con tracts or forward currency contracts and engaging in forward commitment transactions, may magni fy the funds gains or losses. Other potential risks. Under adverse market condi tions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its invest ment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. Key concepts Growth companies: companies whose earnings are expected to grow faster than the overall market. Often, growth stocks pay little or no dividends, have relatively high price-to-earnings, price-to-book and price-to-sales ratios, and tend to be more volatile than value stocks. Bottom-up approach: choosing fund investments by analyzing the fundamentals of individual companies one by one rather than focusing on broader market themes. The Fund 3 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund.The bar chart shows changes in the performance of the funds Class F shares from year to year.The performance figures in the bar chart do not reflect sales loads applicable to other classes, and would be lower if they did. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results.All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After-tax performance is shown only for Class F. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the highest historical individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Class F shares Best Quarter: Q4 99 +33.99% Worst Quarter: Q4 08 -29.44% Average annual total returns as of 12/31/08 10 Years for Class F; since inception Share Class/ for all other Inception Date 1 Year 5 Years classes Class F (9/8/61) returns before taxes -49.30% -1.07% -1.67% Class F returns after taxes on distributions -49.30% -1.19% -3.41% Class F returns after taxes on distributions and sale of fund shares -32.05% -0.81% -2.00% Class A (12/31/99) returns before taxes -52.40% -2.41% -6.54% Class B (12/31/99) returns before taxes -51.76% -2.44% -6.33% Class C (12/31/99) returns before taxes -50.42% -2.03% -6.70% Class I (12/31/99) returns before taxes -49.30% -1.08% -5.71% Russell Midcap Growth Index 1 reflects no deduction for fees, expenses of taxes -44.32% -2.33% 0.19% 2 1 The Russell Midcap Growth Index measures the performance of those companies among the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. 2 The average annual total return shown is for the 10 year period. The average annual total return since December 31, 1999, the inception date of the funds Class A, B, C and I shares, was -4.69%. 4 EXPENSES As a fund shareholder, you pay certain fees and expenses in connection with the fund, which are described in the tables below. Fee table Class A Class B 1 Class C Class F Class I Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none 2 none none Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none 0.16 3 none Shareholder services fee none 4 none Other expenses 0.30 4 Total annual fund operating expenses 1 Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 3 The Class F Rule 12b-1 plan permits a maximum Rule 12b-1 fee of 0.25% of the funds average daily net assets. 4 Other Expenses for the funds Class F shares include fees paid pursuant to a Shareholder Services Agreement. See Your Investment  Class F Shareholder and Transfer Agency Services. Expense Example 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption * without redemption * Class C with redemption without redemption Class F Class I * Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual return and expenses will be different, the example is for comparison only. Key concepts Contingent deferred sales charge (CDSC): a back-end sales charge payable if shares are redeemed within a certain time period. Management fee: the fee paid to Founders for managing the funds portfolio and assisting in other aspects of the funds operations. Rule 12b-1 fee: the fee paid to the funds distributor to finance the sale and distribution of Class B and Class C shares, and to reimburse the distributor for actual expenses for the sale and distribution of the funds Class F shares and services provided to Class F shareholders. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder services fee: the fee paid to the funds distributor for providing shareholder services. Other expenses: expenses paid by the fund for custodian, transfer agency and accounting agent services, and other customary fund services. The fund also makes payments to certain financial institution intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. The Fund 5 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS This section discusses other investment strategies that may be used by the fund and provides more detailed information about the risks associated with those strategies. Although we might not use all of the different techniques and investments described below, some of these techniques are designed to help reduce investment or market risks. The Statement of Additional Information (SAI) contains more detailed information about the funds investment policies and risks. Other portfolio investments and strategies ADRs. The fund may invest in American Depositary Receipts and American Depositary Shares (collectively, ADRs) as a way to invest in foreign securities. ADRs are receipts representing shares of a foreign corporation held by a U.S. bank that entitle the holder to all dividends and capital gains on the underlying foreign shares. ADRs are typically denominated in U.S. dollars and trade in the U.S. securities markets. ADRs are subject to many of the same risks as direct investments in foreign securities. These risks include fluctuations in currency exchange rates, potentially unstable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Derivative instruments. Unlike stocks or bonds that represent actual ownership of the equity or debt of an issuer, derivatives are instruments that derive their value from an underlying security, index, or other financial instrument. Derivatives may be used for the following purposes: to hedge risks inherent in a funds portfolio, to enhance the potential return of a portfolio, to diversify a portfolio, to equitize cash, to reduce transaction costs associated with managing a portfolio, and/or to implement a funds investment strategy through investments that may be more tax-efficient than a direct equity investment. Derivatives the fund may use include futures contracts (including those related to indexes) and forward contracts, and purchasing and/or writing (selling) put and call options on securities, securities indexes, futures contracts, and foreign currencies, and purchasing equity-linked notes.The fund has limits on the use of derivatives and is not required to use them in seeking its investment objectives. Certain strategies may hedge all or a portion of the funds portfolio against price fluctuations. Other strategies, such as buying futures and call options, would tend to protect the fund against increases in the prices of securities or other instruments the fund intends to buy. Forward contracts, futures contracts and options may be used to try to manage foreign currency risks on the funds foreign investments. Options trading may involve the payment of premiums and has special tax effects on the fund. There are special risks in using particular derivative strategies. Using derivatives can cause the fund to lose money on its investments and/or increase the volatility of its share prices. In addition, the successful use of derivatives draws upon skills and experience that are different from those needed to select the other securities in which the fund invests. Should interest rates, foreign currency exchange rates, or the prices of securities or financial indexes move in an unexpected manner, the fund may not achieve the desired benefit of these instruments, or may realize losses and be in a worse position than if the instruments had not been used.The fund could also experience losses if the prices of its derivative positions were not correlated with its other investments or if it could not close out a position because of an illiquid market. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instrument to make required payments or otherwise comply with the derivative instruments terms. 6 Securities of other investment companies. The fund may acquire securities of other investment companies, including exchange-traded funds (ETFs), subject to the limitations of the Investment Company Act of 1940 (1940 Act) and the conditions of exemptive orders issued by the Securities and Exchange Commission (SEC).The funds purchase of securities of other investment companies will result in the payment of additional management fees and may result in the payment of additional distribution fees. The fund may invest its uninvested cash reserves in shares of one or more money market funds advised by affiliates of Founders in accordance with the 1940 Act and the rules thereunder. ETFs are open-end investment companies or unit investment trusts that are registered under the 1940 Act. The shares of ETFs are listed and traded on stock exchanges at market prices. Since ETF shares can be bought and sold like ordinary stocks throughout the day, the fund may invest in ETFs in order to equitize cash, achieve exposure to a broad basket of securities in a single transaction, or for other reasons. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund ( i.e. , one that is not exchange-traded) that has the same investment objectives, strategies, and policies.The price of an ETF can fluctuate up or down, and the fund can lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional funds: (i) the market price of an ETFs shares may trade above or below their net asset value; (ii) an active trading market for an ETFs shares may not develop or be maintained; or (iii) trading of an ETFs shares may be halted if the listing exchanges officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low. ETFs do not charge initial sales charges or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Portfolio turnover. The fund does not have any limitations regarding portfolio turnover. The fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%.A portfolio turnover rate of 100% is equivalent to the fund buying and selling all of the securities in its portfolio once during the course of a year.The portfolio turnover rate of the fund may be higher than other mutual funds with the same investment objective. Higher portfolio turnover rates increase the brokerage costs the fund pays and may adversely affect its performance. If the fund realizes capital gains when it sells portfolio investments, it generally must pay those gains out to shareholders, increasing their taxable distributions. This may adversely affect the after-tax performance of the fund for shareholders with taxable accounts. The funds portfolio turnover rates for prior years are included in the Financial Highlights section of this prospectus.The funds current and future portfolio turnover rates may differ significantly from its historical portfolio turnover rates. The Fund 7 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS (continued) More about risk Like all investments in securities, you risk losing money by investing in the fund.The funds investments are subject to changes in their value from a number of factors. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic con ditions, changes in the general outlook for cor porate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns. Because differ ent types of stocks tend to shift in and out of favor depending on market and economic condi tions, the funds performance may sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). Additional foreign risk. Some foreign compa nies may exclude U.S. investors, such as the fund, from participating in beneficial corporate actions, such as rights offerings. As a result, the fund may not realize the same value from a foreign invest ment as a shareholder residing in that country. 8 MANAGEMENT Investment adviser Founders serves as investment adviser to the fund and is responsible for selecting the funds investments and handling its day-to-day business. Founders corporate offices are located at 210 University Boulevard, Suite 800, Denver, Colorado 80206-4658. Founders and its predecessor companies have operated as investment advisers since 1938. Founders also serves as investment adviser to other series funds of Dreyfus Funds, Inc., as well as investment sub-adviser to other investment companies. Founders is a wholly-owned subsidiary of MBSC Securities Corporation, which is a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus). Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has approximately $20.2 trillion in assets under custody and administration and $928 billion in assets under management. Additional information is available at www.bnymellon.com . In addition to managing the funds investments, Founders also provides certain related administrative services to the fund. For these investment and administrative services, the fund pays Founders a management fee. The funds management fee for the fiscal year ended December 31, 2008 was 0.78% of the funds average daily net assets. A discussion regarding the basis for the boards approval of the funds investment advisory agreement with Founders is available in the funds annual report for the year ended December 31, 2008. To facilitate day-to-day fund management, Founders uses a team system. Each team is composed of portfolio managers and research analysts, and is supported by a group of core research analysts as well as portfolio traders. Each individual shares ideas, information, knowledge, and expertise to assist in the management of the fund. Daily decisions on security selection for the fund are made by the portfolio managers. Through participation in the team process, the portfolio managers use the input, research, and recommendations of the rest of the management team in making purchase and sale decisions. Fred A. Kuehndorf has been the portfolio manager of the fund since January 2009. He is a senior vice president and a portfolio manager at The Boston Company Asset Management, LLC (The Boston Company), an affiliate of Founders, where he has been employed since September 2005. Prior to joining The Boston Company, Mr. Kuehndorf was a senior vice president and senior portfolio manager with Lighthouse Dreyfus Growth Advisors, an affiliate of Founders, since November 2002. He also has been employed by Founders since January 2009. The funds SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. The Fund 9 MANAGEMENT (continued) Distributor The funds distributor is MBSC Securities Corporation. The funds distributor may provide cash payments out of its own resources to financial intermediaries that sell shares of the fund or provide other services. Such payments are separate from any sales charges, 12b-1 fees, sub-transfer agency fees and/or shareholder services fees paid by the fund to those intermediaries. Because those payments are not made by you or the fund, the funds total expense ratio will not be affected by any such payments. These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, record-keeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from the funds distributors own resources to intermediaries for inclusion of the fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the funds distributor also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Founders and the funds distributor have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. The Founders code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the codes preclear-ance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by Founders employees does not disadvantage any Founders-managed fund. 10 FINANCIAL HIGHLIGHTS The following tables describe the performance of each share class for the five years ended December 31, 2008. Certain information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial information for the two years ended December 31, 2008, has been audited by Ernst & Young LLP, the funds independent registered public accounting firm. Another independent registered public accounting firm audited the financial information for each of the other years indicated through December 31, 2006. Ernst & Young LLPs report and the funds financial statements are included in the fund's 2008 annual report, which is available upon request. Year Ended December 31, Class A Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 6.28 5.80 4.68 4.15 3.52 Investment Operations: Investment income (loss)  net (.05) a (.02) a (.04) a (.05) (.03) Net realized and unrealized gain (loss) on investments (3.06) .76 1.16 .58 .66 Total from Investment Operations (3.11) .74 1.12 .53 .63 Distributions: Dividends from net realized gain on investments  (.26)    Net asset value, end of period 3.17 6.28 5.80 4.68 4.15 Total Return (%) b (49.52) 12.77 23.93 12.77 17.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.45 1.43 1.40 1.58 1.54 Ratio of net expenses to average net assets 1.44 1.43 c 1.39 1.55 1.53 Ratio of net investment (loss) to average net assets (.89) (.32) (.68) (.92) (1.07) Portfolio Turnover Rate 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 29,525 97,331 21,146 1,656 1,546 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class B Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 5.89 5.50 4.48 4.01 3.43 Investment Operations: Investment income (loss)  net (.08) a (.06) a (.08) a (.09) (.07) Net realized and unrealized gain (loss) on investments (2.85) .71 1.10 .56 .65 Total from Investment Operations (2.93) .65 1.02 .47 .58 Distributions: Dividends from net realized gain on investments  (.26)    Net asset value, end of period 2.96 5.89 5.50 4.48 4.01 Total Return (%) b (49.75) 11.84 22.77 11.72 16.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.21 2.26 2.29 2.43 2.37 Ratio of net expenses to average net assets 2.20 2.26 c 2.29 2.41 2.37 Ratio of net investment (loss) to average net assets (1.66) (1.02) (1.60) (1.78) (1.90) Portfolio Turnover Rate 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 729 2,200 1,929 1,886 1,823 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. 12 Year Ended December 31, Class C Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 5.83 5.44 4.42 3.96 3.38 Investment Operations: Investment income (loss)  net (.08) a (.06) a (.06) a (.02) (.06) a Net realized and unrealized gain (loss) on investments (2.83) .71 1.08 .48 .64 Total from Investment Operations (2.91) .65 1.02 .46 .58 Distributions: Dividends from net realized gain on investments  (.26)    Net asset value, end of period 2.92 5.83 5.44 4.42 3.96 Total Return (%) b (49.91) 11.96 23.08 11.62 17.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.20 2.13 2.19 2.35 2.32 Ratio of net expenses to average net assets 2.19 2.13 c 2.18 2.32 2.31 Ratio of net investment (loss) to average net assets (1.65) (1.04) (1.27) (1.69) (1.83) Portfolio Turnover Rate 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 14,033 43,825 9,641 550 428 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class F Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 6.43 5.92 4.78 4.24 3.58 Investment Operations: Investment income (loss)  net (.04) a (.00) a,b (.03) a (.12) (.03) a Net realized and unrealized gain (loss) on investments (3.13) .77 1.17 .66 .69 Total from Investment Operations (3.17) .77 1.14 .54 .66 Distributions: Dividends from net realized gain on investments  (.26)    Net asset value, end of period 3.26 6.43 5.92 4.78 4.24 Total Return (%) (49.30) 13.03 23.85 12.74 18.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 1.30 1.33 1.41 1.33 Ratio of net expenses to average net assets 1.22 1.30 c 1.33 1.39 1.33 Ratio of net investment (loss) to average net assets (.68) (.03) (.62) (.77) (.87) Portfolio Turnover Rate 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 75,224 182,336 147,410 110,170 119,273 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. 14 Year Ended December 31, Class I Shares 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 6.39 5.88 4.73 4.19 3.56 Investment Operations: Investment income (loss)  net (.03) b .00 b,c (.02) b,c (.02) (.04) Net realized and unrealized gain (loss) on investments (3.12) .77 1.17 .56 .67 Total from Investment Operations (3.15) .77 1.15 .54 .63 Distributions: Dividends from net realized gain on investments  (.26)    Net asset value, end of period 3.24 6.39 5.88 4.73 4.19 Total Return (%) (49.30) 13.11 24.31 12.89 17.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.20 1.12 1.14 1.38 1.48 Ratio of net expenses to average net assets 1.19 1.11 1.12 1.34 1.48 Ratio of net investment income (loss) to average net assets (.65) .06 (.28) (.70) (1.03) Portfolio Turnover Rate 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 3,849 10,266 4,279 297 71 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. The Fund 15 Your Investment SHAREHOLDER GUIDE The classes of the fund offered by this prospectus (other than Class F) are designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees which are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, F and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the funds distributor for concessions and expenses it pays to dealers and financial institutions for selling or servicing shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Deciding which class of shares to buy: Class A, C, F, and I shares The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. When you invest in Class A shares you generally pay an initial sales charge. Class A shares have no ongoing Rule 12b-1 fees. Class A, B and C shares are subject to a shareholder services plan fee. Class F and Class I shares are available only to limited types of investors. Please see below for more information regarding the eligibility requirements. As a result of the limited eligibility to purchase Class F and Class I shares, the various considerations provided below with respect to Classes A and C do not include comparisons with Class F or Class I shares. A more complete description of each class follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class F Class I Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% up to 0.25% none Ongoing shareholder service fee 0.25% 0.25% none* none Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none * The funds Class F shares pay a per account fee pursuant to a Shareholder Services Agreement, as described below under Your Investment  Class F Shareholder andTransfer Agency Services. 16 Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class F or Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. Please see the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial interme-diaries.Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the funds SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privi lege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal.A 90-day back- dated period can also be used to count previous purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. Your Investment 17 SHAREHOLDER GUIDE (continued) Combine with family members. You can also count toward the amount of your investment all invest ments in certain other Dreyfus Funds in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine pur chases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their fami ly members, of Dreyfus, Founders or any of their affiliates board members of Founders and the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts Qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund, including the fund, since on or before February 28, 2006 Investors with the cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investors spouse and minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options Members of qualified affinity groups who pur chase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in certain qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA Roll over Accounts funded with the distribution pro ceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, pro vided that, in the case of a qualified or non-qual ified retirement plan, the rollover is processed through an entity that has entered into an agree ment with the funds distributor specifically relat ing to processing rollovers. Upon establishing the Dreyfus-sponsored IRA Rollover Account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account. Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares redeemed within one year of purchase are subject to a 1% CDSC, and ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. 18 Class F share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class F shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class F shares. Accordingly, if you are a grandfathered Class F investor, Class F shares generally will be more advantageous than Class A or Class C shares. If you also are eligible to purchase Class I shares of the fund, the Class I shares generally will be the most advantageous choice, since the Class F shares have an ongoing Rule 12b-1 fee. Grandfathered Class F Investors Class F shares of the fund can be purchased only by: Persons or entities who have continuously main tained an account in a series Fund of Dreyfus Funds, Inc. (a Founders-managed Fund) since December 30, 1999. Any person or entity listed in the account regis tration for any account in a Founders-managed Fund that has been continuously maintained since December 30, 1999, such as joint owners, trustees, custodians, and designated beneficiaries. Retirement plans (such as 401(k) plans) that have continuously maintained an account in a Founders-managed Fund since December 30, 1999. Any such plan may extend the privilege of purchasing Class F shares to new plan partici pants, and the plan participants may purchase Class F shares with rollover retirement funds. Customers of certain financial institutions which offer retirement or other eligible benefit plan programs, wrap accounts or other fee-based advi sory programs, or insurance company separate accounts, and which have had relationships with Founders and/or any Founders-managed Fund continuously since December 30, 1999. Founders employees, Board members of the Founders-managed Funds, and their immediate families. Persons or entities who receive Class F shares in the form of a gift or inheritance from the share holders described above. For more detailed information about eligibility, please call 1-800-645-6561. If you hold fund shares through a broker/dealer or other financial institution, your eligibility to purchase Class F shares may differ depending on that institutions policies. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, adviso ry, agency, custodial or similar capacity for quali fied or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local govern ments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or execu tors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distribu tor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Your Investment 19 SHAREHOLDER GUIDE (continued) Class B share considerations The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds, or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Class B shares sold within six years of purchase are subject to the following CDSCs: Class B sales charges CDSC as a % of For shares amount redeemed sold in the: subject to the charge First year 4.00% Second year 4.00% Third year 3.00% Fourth year 3.00% Fifth year 2.00% Sixth year 1.00% Thereafter none Class B shares also are subject to an annual Rule 12b-1 fee. Class B shares convert to Class A shares (which are not subject to a Rule 12b-1 fee) approximately six years after the date they were purchased. CDSC waivers The CDSC on Class A, B and C shares may be waived in the following cases: permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased redemptions made within one year of death or disability of the shareholder redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70 1 / 2 redemptions of Class B or Class C shares made through the funds Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually redemptions from qualified and nonqualified employee benefit plans Valuing shares The net asset value (NAV) of each fund is generally calculated as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, equity investments are valued on the basis of market quotations or official closing prices.The values of fixed income investments are generally based on values supplied by an independent pricing service approved by the funds board.The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board or its Investment Integrity Committee, which serves as a valuation committee, in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Orders to buy and sell shares received by dealers by the close of trading on the NYSE and transmitted to the funds distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. 20 How to Buy Shares By Mail. To open a regular account, complete an application and mail, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 Attn: Institutional Processing To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Attn: Institutional Processing Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Holders of Class F shares should call 1-800-645-6561. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. Minimum investments Initial Additional Regular accounts Traditional IRAs no minimum * Spousal IRAs no minimum * Roth IRAs no minimum * Education Savings no minimum * Accounts Dreyfus automatic investment plans All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders cannot be accepted. You may be charged a fee for any check that does not clear. Maximum Dreyfus TeleTransfer purchase is $150,000 per day. * Minimum DreyfusTeleTransfer Purchase is $100. Key concept Net asset value (NAV): the market value of one fund share, computed by dividing the total net assets of a fund or class by its shares outstanding. The funds shares are offered at NAV, but Class A shares are subject to a front-end sales charge and Class B and Class C shares are generally subject to higher annual operating expenses and a CDSC. Your Investment 21 SHAREHOLDER GUIDE (continued) How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly, and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares, we will first sell shares that are not subject to a CDSC, and then sell those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or the SAI for details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Accounts. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 By Mail  IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% Tax Equity and Fiscal Responsibility Act (TEFRA) amount should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer) to be sent to the account information on file with the fund. For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. Limitations on selling shares by phone or online through www.dreyfus.com Proceeds Minimum Maximum sent by phone/online phone/online Check * no minimum $250,000 per day Wire $500,000 for joint accounts every 30 days/ $20,000 per day Dreyfus $500,000 for joint TeleTransfer accounts every 30 days/ $20,000 per day * Not available online on accounts whose address has been changed within the last 30 days. Automatically. You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. Holders of Class F shares should call 1-800-645-6561.You may sell shares in an IRA account by calling the applicable number above for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. 22 A signature guarantee is required for some written sell orders.These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. General policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online orders as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors. Frequent purchases, redemptions, and exchanges may disrupt portfolio management strategies and harm fund performance by increasing transaction costs, requiring the fund to maintain excessive cash, or requiring the liquidation of portfolio holdings at a disadvantageous time.As a result, the funds board has adopted a policy of discouraging excessive trading, short-term market timing, and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Founders, the fund, and the funds distributor will not enter into arrangements with any person or group to permit frequent trading. The fund reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusu al market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets) reject any purchase or exchange request, includ ing those from any individual or group who, in our view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading.A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through automatic investment plans, Dreyfus Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. We monitor selected transactions to identify frequent trading.When our surveillance systems identify multiple roundtrips, we evaluate trading activity in the account for evidence of frequent trading. We consider the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds, and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations Your Investment 23 SHAREHOLDER GUIDE (continued) involve judgments that are inherently subjective, and while we seek to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, we seek to make these judgments to the best of our abilities in a manner that we believe is consistent with shareholder interests. If we conclude the account is likely to engage in frequent trading, we may reject the purchase or exchange, which may occur on the following business day. We may also temporarily or permanently bar such investors future purchases into the fund in lieu of, or in addition to, rejecting the trade. At our discretion, we may apply these restrictions across all accounts under common ownership, control, or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Our ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited because of the difficulty in identifying individual investor transactions. However, the agreements between the funds distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide us, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If we determine that any such investor has engaged in frequent trading of fund shares, we will seek the cooperation of the financial intermediary to enforce the funds frequent trading policy, including requiring the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy.At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policies. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in thinly traded small-capitalization equity securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbi-trage). Any such frequent trading strategies may interfere with efficient management of the funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. The fund reserves the right to modify its frequent trading policies without prior notice to shareholders. Small account policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 60 days, the fund may close your account and send you the proceeds to the address on record. 24 DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also may realize capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions on an annual basis each December. From time to time, the fund may make distributions in addition to those described above. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund other-wise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value.The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares when a fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your redemption of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive upon redemption. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. CLASS F SHAREHOLDER AND TRANSFER AGENCY SERVICES The fund has entered into a shareholder services agreement with the distributor pursuant to which the distributor provides certain shareholder-related services to the funds Class F shareholders.The fund pays the distributor a monthly fee for these services. Out of this fee, the distributor pays the Class F per account fees charged by the funds transfer agent. Your Investment 25 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you may select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Holders of Class F shares should call 1-800-645-6561. For investing Dreyfus Automatic For making automatic investments Asset Builder ® from a designated bank account. Dreyfus Payroll For making automatic investments Savings Plan through payroll deduction. Dreyfus Government For making automatic investments Direct Deposit from your federal employment, Privilege Social Security or other regular federal government check. Dreyfus Dividend For automatically reinvesting Sweep the dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). For exchanging shares Dreyfus Auto-Exchange For making regular exchanges from Privilege the fund into another Dreyfus Fund. For selling shares Dreyfus Automatic For making regular withdrawals Withdrawal Plan from most Dreyfus Funds. There will be no CDSC on Class B or Class C shares, as long as the amount of any withdrawal does not exceed, on an annual basis, 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally has the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. The fund also has established an exchange privilege with Dreyfus Liquid Assets, Inc. (DLA), a money market fund advised by Dreyfus. This privilege allows Class F shareholders of the fund to exchange their shares for Class 1 shares of DLA, and for such exchanging shareholders, as well as DLA shareholders who are former shareholders of Dreyfus Founders Money Market Fund (which was reorganized into DLA on September 22, 2006), to exchange their Class 1 DLA shares for the Class F shares of the fund, subject to the terms of this prospectus. Investors may obtain a free copy of DLAs prospectus by calling 1-800-645-6561. Dreyfus TeleTransfer privilege To move money between your bank account and your mutual fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and by following the instructions on your application, or by contacting your financial representative. Shares held in an IRA or in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. 26 Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. Account statements Every fund shareholder automatically receives regular account statements.You will also be sent an annual statement detailing the tax characteristics of any dividends and distributions you have received. Your Investment 27 NOTES NOTES For More Information Dreyfus Mid-Cap Growth Fund A series of Dreyfus Funds, Inc. SEC file number: 811-01018 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings, and contains a letter from the funds portfolio manager discussing market conditions, economic trends and fund strategies that significantly affected the funds performance during the period covered by the report.The funds most recent annual and semi-annual reports are available at www.dreyfus.com. Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered a part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com , under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter.The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the SAI. To obtain information: By telephone Call 1-800-554-4611 Holders of Class F shares should call 1-800-645-6561 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Text-only versions of certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation 0291P0509 Dreyfus Passport Fund Ticker Symbol: Class A: FPSAX Class B: FPSBX Class C: FPSCX Class F: FPSSX Class I: FPSRX PROSPECTUS May 1, 2009 Dreyfus Passport Fund The Fund Passport Fund is closed to new investors (see section entitled Shareholder Guide  Fund closed to new investors for more information). Contents The Fund Investment Approach Inside cover Main Risks 1 Past Performance 3 Expenses 4 More About Investment Objective, Strategies and Risks 5 Management 8 Financial Highlights 10 Your Investment Shareholder Guide 15 Distributions and Taxes 27 Class F Shareholder and Transfer Agency Services 27 Services for Fund Investors 28 For More Information See back cover. INVESTMENT APPROACH The fund, an international small-cap fund, seeks capital appreciation. To pursue this goal, the fund normally invests at least 65% of its total assets in the equity securities of foreign small-cap companies from a minimum of three countries.These companies may be based in both developed and emerging economies. The fund may invest in larger foreign companies or in U.S.-based companies if they represent better prospects for capital appreciation. Founders Asset Management LLC (Founders) manages the fund using a core style of investing, searching for stocks that appear to be undervalued (as measured by their price/earnings ratios) and that may have value and/or growth characteristics. The portfolio managers use proprietary quantitative models and traditional qualitative analysis to identify attractive stocks with low relative price multiples and positive trends in earnings forecasts.This stock selection process is designed to produce a diversified portfolio that, relative to the funds benchmark index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend.The portfolio managers use a consistent, bottom-up approach which emphasizes individual stock selection. Founders continually monitors the securities in the funds portfolio, and will consider selling a security if business momentum deteriorates or valuation becomes excessive. Founders also may sell a security if an event occurs that contradicts Founders rationale for owning it, such as a deterioration in the companys financial fundamentals. In addition, Founders may sell a security if better investment opportunities emerge elsewhere. Founders also may liquidate a security if Founders changes the funds industry, sector or country weightings. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset or currency, to increase returns, to manage currency risk or as part of a hedging strategy. For more information on the securities held by the fund, see For More Information  Portfolio Holdings. MAIN RISKS The principal risks of investing in this fund are: Foreign investment risk. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign cur rencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Small company risk. Small companies carry addi tional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these ities and the funds ability to sell these securities.These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products and services or events whose delay or cancellation could cause the stock price to drop. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic con ditions, changes in the general outlook for cor porate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value may also decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Country and sector allocation risk. While the port folio managers use the country and sector weightings of the funds benchmark index as a guide in structuring the funds portfolio, they may overweight or underweight certain coun tries or sectors relative to the index. This may cause the funds performance to be more or less sensitive to developments affecting those coun tries or sectors. Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates), and forward contracts. A small investment in deriva tives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be high ly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a deriva tive held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or oth erwise comply with the derivative instruments terms. The Fund 1 MAIN RISKS (continued) Leveraging risk. The use of leverage, such as enter ing into reverse repurchase agreements, lending portfolio securities, entering into futures con tracts or forward currency contracts and engaging in forward commitment transactions, may magni fy the funds gains or losses. Other potential risks. Under adverse market condi tions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its invest ment objective. What this fund is  and isnt This fund is a mutual fund: a pooled investment that is professionally managed and gives you the opportunity to participate in financial markets. It strives to reach its stated goal, although as with all mutual funds, it cannot offer guaranteed results. An investment in this fund is not a bank deposit and is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. You could lose money in this fund, but you also have the potential to make money. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. Key concept Foreign small-cap companies are those which, at the time of purchase, have total market capitalizations that fall in the range of the capitalizations of the companies that comprise the S&P Developed ex U.S. Small Cap Index sm . This index represents, on a country-by-country basis, the bottom 15% of the cumulative available capital of the S&P Developed Broad Market Index sm , which is a comprehensive float-weighted index of companies in certain foreign countries with market capitalizations of at least $100 million. 2 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class F shares from year to year. The performance figures in the bar chart do not reflect sales loads applicable to other classes, and would be lower if they did. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After-tax performance is shown only for Class F. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the highest historical individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Class F shares Average annual total returns as of 12/31/08 1 10 Years for Class F; since inception Share Class/ for all other Inception Date 1 Year 5 Years classes Class F (11/16/93) returns before taxes -50.71% -2.11% 1.76% Class F returns after taxes on distributions -50.62% -2.06% 0.80% Class F returns after taxes on distributions and sale of fund shares -32.77% -1.67% 1.18% Class A (12/31/99) returns before taxes -53.66% -3.35% -5.59% Class B (12/31/99) returns before taxes -53.27% -3.54% -5.47% Class C (12/31/99) returns before taxes -51.74% -2.96% -5.72% Class I (12/31/99) returns before taxes -50.75% -2.01% -5.18% S&P Developed ex U.S. Small Cap Index 2 reflects no deduction for fees, expenses or taxes -47.67% 2.70% 4.28% 3 1 For the period of September 14, 2007 through September 13, 2008, Founders agreed to waive 25% of its management fee for the fund.This waiver terminated on September 14, 2008, and on that date the funds contractual advisory fee was again in effect.The average annual total returns shown above reflect this waiver. 2 The S&P Developed ex U.S. Small Cap Index (formerly the S&P/Citigroup EMIWorld ex U.S. Index sm ) measures the performance of small companies outside of the United States (approximately the bottom 15% by market capitalization) in certain developed equity markets. 3 The average annual total return shown is for the 10 year period.The average annual total return since December 31, 1999, the inception date of the funds Class A, B, C and I shares, was 2.34 %. The Fund 3 EXPENSES As a fund shareholder, you pay certain fees and expenses in connection with the fund, which are described in the tables below. Fee table Class A Class B 1 Class C Class F Class I Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none 2 none none Maximum redemption fee 3 % of transaction amount Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none 0.18 4 none Shareholder services fee none 5 none Other expenses 0.75 5 Total annual fund operating expenses 1 Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 3 Charged only when redeeming or exchanging shares you have held for less than 60 days. 4 The Class F Rule 12b-1 plan permits a maximum Rule 12b-1 fee of 0.25% of the funds average daily net assets. 5 Other expenses for the funds Class F shares include fees paid pursuant to a Shareholder Services Agreement. See Your Investment  Class F Shareholder and Transfer Agency Services. Expense example 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption * without redemption Class C with redemption without redemption Class F Class I * Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual return and expenses will be different, the example is for comparison only. Key concepts Contingent deferred sales charge (CDSC): a back-end sales charge payable if shares are redeemed within a certain time period. Management fee: the fee paid to Founders for managing the funds portfolio and assisting in other aspects of the funds operations. Rule 12b-1 fee: the fee paid to the funds distributor to finance the sale and distribution of Class B and Class C shares, and to reimburse the distributor for actual expenses for the sale and distribution of the funds Class F shares and services provided to Class F shareholders. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder services fee: the fee paid to the funds distributor for providing shareholder services. Other expenses: expenses paid by the fund for custodian, transfer agency and accounting agent services, and other customary fund services. The fund also makes payments to certain financial institution intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. 4 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS This section discusses other investment strategies that may be used by the fund and provides more detailed information about the risks associated with those strategies. Although we might not use all of the different techniques and investments described below, some of these techniques are designed to help reduce investment or market risks. The Statement of Additional Information (SAI) contains more detailed information about the funds investment policies and risks. Other portfolio investments and strategies ADRs. The fund may invest in American Depositary Receipts and American Depositary Shares (collectively, ADRs) as a way to invest in foreign securities. ADRs are receipts representing shares of a foreign corporation held by a U.S. bank that entitle the holder to all dividends and capital gains on the underlying foreign shares. ADRs are typically denominated in U.S. dollars and trade in the U.S. securities markets. ADRs are subject to many of the same risks as direct investments in foreign securities. These risks include fluctuations in currency exchange rates, potentially unstable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Derivative instruments. Unlike stocks or bonds that represent actual ownership of the equity or debt of an issuer, derivatives are instruments that derive their value from an underlying security, index, or other financial instrument. Derivatives may be used for the following purposes: to hedge risks inherent in a funds portfolio, to enhance the potential return of a portfolio, to diversify a portfolio, to equitize cash, to reduce transaction costs associated with managing a portfolio, and/or to implement a funds investment strategy through investments that may be more tax-efficient than a direct equity investment. Derivatives the fund may use include futures contracts (including those related to indexes) and forward contracts, and purchasing and/or writing (selling) put and call options on securities, securities indexes, futures contracts, and foreign currencies, and purchasing equity-linked notes.The fund has limits on the use of derivatives and is not required to use them in seeking its investment objectives. Certain strategies may hedge all or a portion of the funds portfolio against price fluctuations. Other strategies, such as buying futures and call options, would tend to protect the fund against increases in the prices of securities or other instruments the fund intends to buy. Forward contracts, futures contracts and options may be used to try to manage foreign currency risks on the funds foreign investments. Options trading may involve the payment of premiums and has special tax effects on the fund. There are special risks in using particular derivative strategies. Using derivatives can cause the fund to lose money on its investments and/or increase the volatility of its share prices. In addition, the successful use of derivatives draws upon skills and experience that are different from those needed to select the other securities in which the fund invests. Should interest rates, foreign currency exchange rates, or the prices of securities or financial indexes move in an unexpected manner, the fund may not achieve the desired benefit of these instruments, or may realize losses and be in a worse position than if the instruments had not been used.The fund could also experience losses if the prices of its derivative positions were not correlated with its other investments or if it could not close out a position because of an illiquid market. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instrument to make required payments or otherwise comply with the derivative instruments terms. Securities that are not readily marketable. The fund may invest up to 15% of its net assets in securities that are not readily marketable.A security is not readily marketable if it cannot be sold within seven days in the ordinary course of business for approximately the amount it is valued. For example, some securities are not registered under U.S. secu- The Fund 5 MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS (continued) rities laws and cannot be sold to the U.S. public because of Securities and Exchange Commission (SEC) regulations (these are known as restricted securities). Under procedures adopted by the funds board, certain restricted securities may be deemed readily marketable, and will not be counted toward this 15% limit. Investments in securities that are not readily marketable, which may include restricted securities, involve certain risks to the extent that a Fund may be unable to sell such a security or sell at a reasonable price. In addition, in order to sell a restricted security, a Fund might have to bear the expense and incur the delays associated with registering the shares with the SEC. Securities of other investment companies. The fund may acquire securities of other investment companies, including exchange-traded funds (ETFs), subject to the limitations of the Investment Company Act of 1940 (1940 Act) and the conditions of exemptive orders issued by the SEC. The funds purchase of securities of other investment companies will result in the payment of additional management fees and may result in the payment of additional distribution fees. The fund may invest its uninvested cash reserves in shares of one or more money market funds advised by affiliates of Founders in accordance with the 1940 Act and the rules thereunder. ETFs are open-end investment companies or unit investment trusts that are registered under the 1940 Act. The shares of ETFs are listed and traded on stock exchanges at market prices. Since ETF shares can be bought and sold like ordinary stocks throughout the day, the fund may invest in ETFs in order to equitize cash, achieve exposure to a broad basket of securities in a single transaction, or for other reasons. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund ( i.e., one that is not exchange-traded) that has the same investment objectives, strategies, and policies.The price of an ETF can fluctuate up or down, and the fund can lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional funds: (i) the market price of an ETFs shares may trade above or below their net asset value; (ii) an active trading market for an ETFs shares may not develop or be maintained; or (iii) trading of an ETFs shares may be halted if the listing exchanges officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low. ETFs do not charge initial sales charges or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Portfolio turnover. The fund does not have any limitations regarding portfolio turnover. The fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%.A portfolio turnover rate of 100% is equivalent to the fund buying and selling all of the securities in its portfolio once during the course of a year.The portfolio turnover rate of the fund may be higher than other mutual funds with the same investment objective. Higher portfolio turnover rates increase the brokerage costs the fund pays and may adversely affect its performance. If the fund realizes capital gains when it sells portfolio investments, it generally must pay those gains out to shareholders, increasing their taxable distributions. This may adversely affect the after-tax performance of the fund for shareholders with taxable accounts. The funds portfolio turnover rates for prior years are included in the Financial Highlights section of this prospectus. The funds current and future portfolio turnover rates may differ significantly from its historical portfolio turnover rates. 6 More about risk Like all investments in securities, you risk losing money by investing in the fund.The funds investments are subject to changes in their value from a number of factors. Emerging markets risk. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less sta ble political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. Additional foreign risk. Some foreign compa nies may exclude U.S. investors, such as the fund, from participating in beneficial corporate actions, such as rights offerings. As a result, the fund may not realize the same value from a foreign invest ment as a shareholder residing in that country. Stock market risk. The market value of the stocks and other securities owned by the fund will fluc tuate depending on the performance of the com panies that issued them, general market and eco nomic conditions, and investor confidence. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Fixed-income securities. While the fund gener ally emphasizes investments in equity securities, it may also invest in fixed-income securities, such as bonds, debentures, and other corporate or gov ernment obligations. An investment in fixed- income securities will be subject primarily to interest rate and credit risks. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, to the extent the fund invests in bonds, the funds share price. The longer the effective maturity and duration of these invest ments, the more likely the funds share price will react to changes in interest rates. Credit risk is the risk that the issuer of the security will fail to make timely interest or principal payments, and includes the possibility that any of the funds fixed-income investments will have its credit rat ing downgraded. Value/Growth stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, the funds per formance may sometimes be lower or higher than that of other types of funds.Value stocks involve the risk that they may never reach what the port folio managers believe are their full market val ues, either because the market fails to recognize a stocks intrinsic worth or the portfolio managers misgauged that worth. They also may decline in price, even though in theory they are already undervalued. Investors often expect growth com panies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. The Fund 7 MANAGEMENT Investment adviser Founders serves as investment adviser to the fund and is responsible for selecting the funds investments and handling its day-to-day business. Founders corporate offices are located at 210 University Boulevard, Suite 800, Denver, Colorado 80206-4658. Founders and its predecessor companies have operated as investment advisers since 1938. Founders also serves as investment adviser to other series funds of Dreyfus Funds, Inc., as well as investment sub-adviser to other investment companies. Founders is a wholly-owned subsidiary of MBSC Securities Corporation, which is a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus). Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has approximately $20.2 trillion in assets under custody and administration and $928 billion in assets under management. Additional information is available at www.bnymellon.com. In addition to managing the funds investments, Founders also provides certain related administrative services to the fund. For these investment and administrative services, the fund pays Founders a management fee. The funds management fee for the fiscal year ended December 31, 2008 was 0.80% of the funds average daily net assets, after giving effect to a fee waiver that terminated on September 14, 2008. Without this fee waiver, the funds management fee would have been 1.00%. A discussion regarding the basis for the boards approving the funds management agreement with Founders is available in the funds annual report for the fiscal year ended December 31, 2008. To facilitate day-to-day fund management, Founders uses a team system. Each team is composed of portfolio managers and research analysts, and is supported by portfolio traders. Each individual shares ideas, information, knowledge, and expertise to assist in the management of the fund. Daily decisions on security selection for the fund are made by the portfolio managers.Through participation in the team process, the portfolio managers use the input, research, and recommendations of the rest of the management team in making purchase and sale decisions. The fund is co-managed by two portfolio managers, William S. Patzer and Mark A. Bogar. Mr. Patzer, a chartered financial analyst, has been a portfolio manager of the fund since August 2007. He is a senior vice president at The Boston Company Asset Management, LLC (The Boston Company), an affiliate of Founders, where he has been a portfolio manager for the emerging markets core equity, international core equity and international small cap disciplines since August 2007. He also has been the lead portfolio manager for The Boston Companys global core equity strategy since November 2006. Mr. Patzer has been employed by The Boston Company since November 2005, and has also served as a research analyst covering the health care sector since that time. He also has been employed by Founders since August 2007. Mr. Patzer was formerly a senior analyst with Goldman Sachs Asset Management, covering the industrials, energy and materials sectors from 2003 to 2005. Prior to joining Goldman Sachs, he was a co-manager for a global fund at Merrill Lynch Investment Managers from 1997 to 2003. While at Merrill Lynch, he also was a senior fund analyst. Mr. Bogar, a chartered financial analyst, has been co-portfolio manager of the fund since May 2008. He is a senior equity research analyst for international core and growth strategies at The Boston Company. Mr. Bogar has been employed by The Boston Company since August 2007. He has also been employed by Founders since May 2008. Prior to joining The 8 Boston Company, Mr. Bogar was a portfolio manager at Putnam Investments from 2002 to 2007, which included serving as portfolio manager for the global core equities strategy until 2006. The funds SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of fund shares. Distributor The funds distributor is MBSC Securities Corporation. The funds distributor may provide cash payments out of its own resources to financial intermediaries that sell shares of the fund or provide other services. Such payments are separate from any sales charges, 12b-1 fees, sub-transfer agency fees and/or shareholder services fees paid by the fund to those intermediaries. Because those payments are not made by you or the fund, the funds total expense ratio will not be affected by any such payments. These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, record-keeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from the funds distributors own resources to intermediaries for inclusion of the fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the funds distributor also may provide cash or non-cash compensation to financial inter mediaries or their representatives in the form of occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Founders and the funds distributor have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. The Founders code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by Founders employees does not disadvantage any Founders-managed fund. The Fund 9 FINANCIAL HIGHLIGHTS The following tables describe the performance of each share class for the five years ended December 31, 2008. Certain information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial information for the two years ended December 31, 2008, has been audited by Ernst & Young LLP, the funds independent registered public accounting firm. Another independent registered public accounting firm audited the financial information for each of the other years indicated through December 31, 2006. Ernst & Young LLPs report and the funds financial statements are included in the funds 2008 annual report, which is available upon request. Year Ended December 31, Class A Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 25.80 26.22 20.10 16.76 14.24 Investment Operations: Investment income (loss)  net a .25 (.01) (.01) (.14) (.11) Net realized and unrealized gain (loss) on investments (13.36) (.28) 6.13 3.48 2.63 Total from Investment Operations (13.11) (.29) 6.12 3.34 2.52 Distributions: Dividends from investment income  net  (.13)    Net asset value, end of period 12.69 25.80 26.22 20.10 16.76 Total Return (%) b (50.83) (1.15) 30.45 19.93 17.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.14 2.00 1.87 2.29 2.02 Ratio of net expenses to average net assets 1.74 1.87 1.78 2.12 1.92 Ratio of net investment income (loss) to average net assets 1.26 (.05) (.05) (.82) (.77) Portfolio Turnover Rate 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 8,504 22,653 29,817 22,107 19,726 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 10 Year Ended December 31, Class B Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 24.14 24.65 19.13 16.09 13.79 Investment Operations: Investment income (loss)  net a .03 (.26) (.22) (.28) (.23) Net realized and unrealized gain (loss) on investments (12.42) (.25) 5.74 3.32 2.53 Total from Investment Operations (12.39) (.51) 5.52 3.04 2.30 Net asset value, end of period 11.75 24.14 24.65 19.13 16.09 Total Return (%) b (51.33) (2.11) 28.91 18.89 16.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.20 2.98 2.85 3.13 2.89 Ratio of net expenses to average net assets 2.80 2.87 2.77 2.97 2.78 Ratio of net investment income (loss) to average net assets .17 (1.03) (1.17) (1.66) (1.63) Portfolio Turnover Rate 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 392 1,283 2,591 16,421 17,917 a Based on average shares outstanding at each month end. b Exclusive of sales charge. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 24.30 24.73 19.12 16.07 13.76 Investment Operations: Investment income (loss)  net a .08 (.19) (.19) (.27) (.22) Net realized and unrealized gain (loss) on investments (12.53) (.24) 5.80 3.32 2.53 Total from Investment Operations (12.45) (.43) 5.61 3.05 2.31 Net asset value, end of period 11.85 24.30 24.73 19.12 16.07 Total Return (%) b (51.26) (1.82) 29.39 18.98 16.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.95 2.68 2.68 3.08 2.81 Ratio of net expenses to average net assets 2.55 2.55 2.60 2.92 2.70 Ratio of net investment income (loss) to average net assets .44 (.73) (.89) (1.60) (1.55) Portfolio Turnover Rate 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 1,514 5,052 7,169 7,568 10,249 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 12 Year Ended December 31, Class F Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 25.84 26.21 20.11 16.76 14.24 Investment Operations: Investment income (loss)  net a .30 .03 (.04) (.13) (.11) Net realized and unrealized gain (loss) on investments (13.37) (.27) 6.14 3.48 2.63 Total from Investment Operations (13.07) (.24) 6.10 3.35 2.52 Distributions: Dividends from investment income  net (.06) (.13)    Net asset value, end of period 12.71 25.84 26.21 20.11 16.76 Total Return (%) (50.71) (.94) 30.33 19.99 17.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.93 1.82 1.93 2.24 2.00 Ratio of net expenses to average net assets 1.53 1.69 1.85 2.08 1.89 Ratio of net investment income (loss) to average net assets 1.49 .12 (.20) (.76) (.75) Portfolio Turnover Rate 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 22,936 60,918 72,043 64,112 75,677 a Based on average shares outstanding at each month end. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 25.17 25.60 19.60 16.31 13.82 Investment Operations: Investment income (loss)  net b .27 .04 .03 (.12) (.07) Net realized and unrealized gain (loss) on investments (13.03) (.28) 5.97 3.41 2.56 Total from Investment Operations (12.76) (.24) 6.00 3.29 2.49 Distributions: Dividends from investment income  net (.02) (.19)    Net asset value, end of period 12.39 25.17 25.60 19.60 16.31 Total Return (%) (50.75) (.98) 30.61 20.17 18.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.97 1.83 1.68 2.08 1.79 Ratio of net expenses to average net assets 1.56 1.71 1.61 1.89 1.68 Ratio of net investment income (loss) to average net assets 1.40 .13 .09 (.69) (.51) Portfolio Turnover Rate 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 71 152 200 310 190 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. 14 Your Investment SHAREHOLDER GUIDE Fund closed to new investors The fund is closed to new investors. Shareholders of the fund who maintain open fund accounts may make additional purchases and reinvest dividends and capital gains distributions into their accounts. Participants in certain retirement plans which have established the fund as an investment option may open new fund accounts through their plans. Employees of Founders and directors of the company may also open new accounts in the fund if they do so directly with the funds distributor. Fund shareholders who close their accounts may be prohibited from reactivating their accounts or opening new fund accounts.This restriction applies to investments made directly with the distributor as well as investments made through financial institution intermediaries, such as brokers, banks or financial advisers. Investors may have to show they are eligible to purchase fund shares before an investment is accepted. The fund may resume sales of shares to new investors at some future date, but there are no current plans to do so. The classes of the fund offered by this prospectus (other than Class F) are designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees which are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, F and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the funds distributor for concessions and expenses it pays to dealers and financial institutions for selling or servicing shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Deciding which class of shares to buy: Class A, C, F and I shares The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. When you invest in Class A shares you generally pay an initial sales charge. Class A shares have no ongoing Rule 12b-1 fees. Class A, B and C shares are subject to a shareholder services plan fee. Class F and Class I shares are available only to limited types of investors. Please see below for more information regarding the eligibility requirements. As a result of the limited eligibility to purchase Class F and Class I shares, the various considerations provided below with respect to Classes A and C do not include comparisons with Class F or Class I shares. A more complete description of each class follows. You should review these arrangements with your financial representative before determining which class to invest in. Your Investment 15 SHAREHOLDER GUIDE (continued) Class A Class C Class F Class I Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% up to 0.25% none Ongoing shareholder service fee 0.25% 0.25% none* none Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none * The funds Class F shares pay a per account fee pursuant to a Shareholder Services Agreement, as described below under Your Investment  Class F Shareholder andTransfer Agency Services. Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase.The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class F or Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. Please see the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. 16 Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the funds SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privi lege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back- dated period can also be used to count previous purchases toward your goal.Your goal must be at least $50,000, and your initial investment must be at least $5,000.The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all invest ments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine pur chases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their fami ly members, of Dreyfus, Founders or any of their affiliates board members of Founders and the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts Qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund, including the fund, since on or before February 28, 2006 Your Investment 17 SHAREHOLDER GUIDE (continued) Investors with the cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investors spouse and minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options Members of qualified affinity groups who pur chase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in certain qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA Roll- over Accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA Rollover Account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account. Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares redeemed within one year of purchase are subject to a 1% CDSC, and ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more.While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class F share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class F shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class F shares. Accordingly, if you are a grandfathered Class F investor, Class F shares generally will be more advantageous than Class A or Class C shares. If you also are eligible to purchase Class I shares of the fund, the Class I shares generally will be the most advantageous choice, since the Class F shares have an ongoing Rule 12b-1 fee. Grandfathered Class F Investors Class F shares of the fund can be purchased only by: Persons or entities who have continuously main tained an account in a series Fund of Dreyfus Funds, Inc. (a Founders-managed Fund) since December 30, 1999. Any person or entity listed in the account regis tration for any account in a Founders-managed Fund that has been continuously maintained since December 30, 1999, such as joint owners, trustees, custodians, and designated beneficiaries. Retirement plans (such as 401(k) plans) that have continuously maintained an account in a Founders-managed Fund since December 30, 1999. Any such plan may extend the privilege of purchasing Class F shares to new plan partici pants, and the plan participants may purchase Class F shares with rollover retirement funds. 18 Customers of certain financial institutions which offer retirement or other eligible benefit plan programs, wrap accounts or other fee-based advi sory programs, or insurance company separate accounts, and which have had relationships with Founders and/or any Founders-managed Fund continuously since December 30, 1999. Founders employees, Board members of the Founders-managed Funds, and their immediate families. Persons or entities who receive Class F shares in the form of a gift or inheritance from the share holders described above. For more detailed information about eligibility, please call 1-800-645-6561. If you hold fund shares through a broker/dealer or other financial institution, your eligibility to purchase Class F shares may differ depending on that institutions policies. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares.There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, adviso ry, agency, custodial or similar capacity for quali fied or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local govern ments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or execu tors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distribu tor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Class B share considerations The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds, or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Class B shares sold within six years of purchase are subject to the following CDSCs: Class B sales charges CDSC as a % of For shares amount redeemed sold in the: subject to the charge First year 4.00% Second year 4.00% Third year 3.00% Fourth year 3.00% Fifth year 2.00% Sixth year 1.00% Thereafter none Class B shares also are subject to an annual Rule 12b-1 fee. Class B shares convert to Class A shares (which are not subject to a Rule 12b-1 fee) approximately six years after the date they were purchased. Your Investment 19 SHAREHOLDER GUIDE (continued) CDSC waivers The CDSC on Class A, B and C shares may be waived in the following cases: permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased redemptions made within one year of death or disability of the shareholder redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70 1 / 2 redemptions of Class B or Class C shares made through the funds Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually redemptions from qualified and nonqualified employee benefit plans Valuing shares The net asset value (NAV) of each fund is generally calculated as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, equity investments are valued on the basis of market quotations or official closing prices.The values of fixed income investments are generally based on values supplied by an independent pricing service approved by the funds board.The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board or its Investment Integrity Committee, which serves as a valuation committee, in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the funds shares. For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors of the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the funds NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see Your Investment  Shareholder Guide General Policies for further information about the funds frequent trading policy. Orders to buy and sell shares received by dealers by the close of trading on the NYSE and transmitted to the funds distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. 20 How to Buy Shares By Mail. To open a regular account, complete an application and mail, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 Attn: Institutional Processing To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Attn: Institutional Processing Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Holders of Class F shares should call 1-800-645-6561. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. Minimum investments Initial Additional Regular accounts Traditional IRAs no minimum * Spousal IRAs no minimum * Roth IRAs no minimum * Education Savings no minimum * Accounts Dreyfus automatic investment plans All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders cannot be accepted. You may be charged a fee for any check that does not clear. Maximum Dreyfus TeleTransfer purchase is $150,000 per day. * Minimum DreyfusTeleTransfer Purchase is $100. Key concept Net asset value (NAV): the market value of one fund share, computed by dividing the total net assets of a fund or class by its shares outstanding. The funds shares are offered at NAV, but Class A shares are subject to a front-end sales charge and Class B and Class C shares are generally subject to higher annual operating expenses and a CDSC. Your Investment 21 SHAREHOLDER GUIDE (continued) How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly, and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares, we will first sell shares that are not subject to a CDSC, and then sell those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or the SAI for details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Accounts. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 By Mail  IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% Tax Equity and Fiscal Responsibility Act (TEFRA) amount should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Holders of Class F shares should call 1-800-645-6561. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer) to be sent to the account information on file with the fund. For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. A signature guarantee is required for some written sell orders.These include: amounts of $10,000 or more on accounts whose address has been changed within the last 30 days requests to send the proceeds to a different payee or address amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. 22 Limitations on selling shares by phone or online through www.dreyfus.com Proceeds Minimum Maximum sent by phone/online phone/online Check * no minimum $250,000 per day Wire $500,000 for joint accounts every 30 days/ $20,000 per day Dreyfus $500,000 for joint TeleTransfer accounts every 30 days/ $20,000 per day * Not available online on accounts whose address has been changed within the last 30 days. Automatically. You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. Holders of Class F shares should call 1-800-645-6561.You may sell shares in an IRA account by calling the applicable number above for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. Redemption Fee Frequent trading can disrupt a funds investment program and create additional costs for long-term shareholders. For these reasons, a 1% fee will be assessed on redemptions (including exchanges) of fund shares purchased and held for less than 60 days. The redemption fee is paid directly to the fund and is designed to offset brokerage commissions, market impact, and other costs associated with frequent trading. Subject to the exceptions described below, shares purchased and held for less than 60 days will be subject to the fee, whether held directly in your name or indirectly through an intermediary, such as a broker, bank, investment adviser, recordkeeper for retirement plan participants, or any other third party. If you hold your shares through an intermediarys omnibus account, the intermediary is responsible for imposing the fee and remitting the fee to the fund. The fund will use the first-in, first-out method to determine the holding period for the shares sold. Under this method, shares held the longest will be redeemed or exchanged first. The holding period commences on the day after your purchase order is effective. The fund will not assess a redemption fee on fund shares (1) redeemed through automatic withdrawal plans or automatic exchange plans; (2) redeemed through certain comprehensive fee programs, such as wrap fee accounts and automated rebalancing or asset allocation programs offered by financial intermediaries (including those sponsored by the funds distributor or its affiliates); (3) acquired by the reinvestment of fund dividends or capital gain distributions; (4) redeemed by the fund (e.g., for failure to meet account minimums or to cover various fees); (5) purchased or redeemed by rollover, transfers and changes of account registration, provided that the investment remains in the fund; (6) purchased by other mutual funds, if approved by the distributor; (7) held in accounts in which there are legal or contractual restrictions on the imposition of a redemption fee as determined by the fund in its sole discretion; (8) redeemed as a result of death, disability or a Qualified Domestic Relations Order; (9) redeemed from Coverdell Education Savings Accounts to pay qualified education expenses; (10) redeemed from 529 plans; and (11) converted from one share class to another in the fund. In addition, the fund will not impose redemption fees on certain types of retirement plan transactions processed through a participant recordkeeping system supported by the funds distributor or its affiliates or through third party recordkeepers. These transactions include: (1) redemptions of shares purchased with new contributions to the plan, such as payroll contributions, excess contributions and loan repayments; (2) shares redeemed for withdrawals and distributions, such as minimum required distributions, systematic withdrawal programs and lump sum distributions; (3) redemptions by plan partici- Your Investment 23 SHAREHOLDER GUIDE (continued) pants of investments made on their behalf into Qualified Default Investment Alternatives (QDIAs); (4) shares redeemed by participation in automated account rebalancing programs or other systematic participant investment advice programs approved by the plan sponsor; (5) shares purchased or redeemed as a result of plan sponsor decisions, such as changes in investment options, plan termination or plan merger; (6) shares redeemed for loans, or following a hardship specified in the retirement plan documents; and (7) forfeitures or redemptions in connection with a participants termination of employment. The fund may waive redemption fees for certain retirement plans that have implemented automated processes or other procedures to prevent frequent trading. Such waivers require the written approval of the fund. The fund reserves the right to withdraw waivers in its sole discretion without notice if the fund determines that an account is engaging in frequent trading or other activities detrimental to the fund. If you hold your shares through a financial intermediary that does not process your share transactions in an omnibus account, the intermediary is responsible for providing the funds distributor with the information necessary to enable you to receive any redemption fee waivers to which you may be entitled. While the fund seeks to apply its redemption fee policy to all accounts, the fund cannot assure that all intermediaries will properly assess the fees in omnibus accounts. In addition, due to operational limitations or restrictions, retirement plans and other financial intermediaries that maintain omnibus accounts with the fund may calculate redemption fees differently than the fund. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor) please contact the intermediary for more information on any differences in how the redemption fee may be applied to your investment in the fund. General policies Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online orders as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors. Frequent purchases, redemptions, and exchanges may disrupt portfolio management strategies and harm fund performance by increasing transaction costs, requiring the fund to maintain excessive cash, or requiring the liquidation of portfolio holdings at a disadvantageous time.As a result, the funds board has adopted a policy of discouraging excessive trading, short-term market timing, and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Founders, the fund, and the funds distributor will not enter into arrangements with any person or group to permit frequent trading. The fund reserves the right to: change or discontinue its exchange privilege, or temporarily suspend the privilege during unusu al market conditions change its minimum or maximum investment amounts delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the fund's assets) reject any purchase or exchange request, includ ing those from any individual or group who, in our view, is likely to engage in frequent trading 24 More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading. A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through automatic investment plans, Dreyfus Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. We monitor selected transactions to identify frequent trading.When our surveillance systems identify multiple roundtrips, we evaluate trading activity in the account for evidence of frequent trading. We consider the investor's trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control.These evaluations involve judgments that are inherently subjective, and while we seek to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, we seek to make these judgments to the best of our abilities in a manner that we believe is consistent with shareholder interests. If we conclude the account is likely to engage in frequent trading, we may reject the purchase or exchange, which may occur on the following business day. We may also temporarily or permanently bar such investor's future purchases into the fund in lieu of, or in addition to, rejecting the trade. At our discretion, we may apply these restrictions across all accounts under common ownership, control, or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the clients of a particular broker, are aggregated. Our ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited because of the difficulty in identifying individual investor transactions. However, the agreements between the funds distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide us, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If we determine that any such investor has engaged in frequent trading of fund shares, we will seek the cooperation of the financial intermediary to enforce the funds frequent trading policy, including requiring the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy.At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policies. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. Your Investment 25 SHAREHOLDER GUIDE (continued) To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as time zone arbitrage). This type of frequent trading may dilute the value of fund shares held by other shareholders.The fund has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent that the fund significantly invests in thinly traded small-capitalization equity securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage). Any such frequent trading strategies may interfere with efficient management of the funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the funds redemption fee, frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. The fund reserves the right to modify its frequent trading policies without prior notice to shareholders. Small account policy If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 60 days, the fund may close your account and send you the proceeds to the address on record. 26 DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also may realize capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends and capital gain distributions on an annual basis each December. From time to time, the fund may make distributions in addition to those described above. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund other-wise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares when a fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your redemption of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive upon redemption. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. CLASS F SHAREHOLDER AND TRANSFER AGENCY SERVICES The fund has entered into a shareholder services agreement with the distributor pursuant to which the distributor provides certain shareholder-related services to the funds Class F shareholders.The fund pays the distributor a monthly fee for these services. Out of this fee, the distributor pays the Class F per account fees charged by the funds transfer agent. Your Investment 27 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you may select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Holders of Class F shares should call 1-800-645-6561. For investing Dreyfus Automatic For making automatic investments Asset Builder ® from a designated bank account. Dreyfus Payroll For making automatic investments Savings Plan through payroll deduction. Dreyfus Government For making automatic investments Direct Deposit from your federal employment, Privilege Social Security or other regular federal government check. Dreyfus Dividend For automatically reinvesting Sweep the dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). For exchanging shares Dreyfus Auto-Exchange For making regular exchanges from Privilege the fund into another Dreyfus Fund. For selling shares Dreyfus Automatic For making regular withdrawals Withdrawal Plan from most Dreyfus Funds. There will be no CDSC on Class B or Class C shares, as long as the amount of any withdrawal does not exceed, on an annual basis, 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally has the same privileges as your original account (as long as they are available). Although there is currently no fee for exchanges, the fund may deduct a 1% redemption fee if you are selling or exchanging shares that you have owned for less than 60 days.You also may be charged a sales load when exchanging into any fund that has one. The fund also has established an exchange privilege with Dreyfus Liquid Assets, Inc. (DLA), a money market fund advised by Dreyfus. This privilege allows Class F shareholders of the fund to exchange their shares for Class 1 shares of DLA, and for such exchanging shareholders, as well as DLA shareholders who are former shareholders of Dreyfus Founders Money Market Fund (which was reorganized into DLA on September 22, 2006), to exchange their Class 1 DLA shares for the Class F shares of the fund, subject to the terms of this prospectus. Investors may obtain a free copy of DLAs prospectus by calling 1-800-645-6561. 28 Dreyfus TeleTransfer privilege To move money between your bank account and your mutual fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and by following the instructions on your application, or by contacting your financial representative. Shares held in an IRA or in an Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Reinvestment privilege Upon written request, you can reinvest up to the number of Class A shares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. Account statements Every fund shareholder automatically receives regular account statements.You will also be sent an annual statement detailing the tax characteristics of any dividends and distributions you have received. Your Investment 29 For More Information Dreyfus Passport Fund A series of Dreyfus Funds, Inc. SEC file number: 811-01018 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings, and contains a letter from the funds portfolio managers discussing market conditions, economic trends and fund strategies that significantly affected the funds performance during the period covered by the report.The funds most recent annual and semi-annual reports are available at www.dreyfus.com. Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered a part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com, under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter.The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the SAI. To obtain information: By telephone Call 1-800-554-4611 Holders of Class F shares should call 1-800-645-6561 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Text only versions of certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation 0281P0509 DREYFUS FUNDS, INC. (formerly known as Dreyfus Founders Funds, Inc.) CLASS A, CLASS B, CLASS C, CLASS F AND CLASS I SHARES STATEMENT OF ADDITIONAL INFORMATION May 1, 2009 This Statement of Additional Information (SAI) relates to the five investment portfolios (the "Funds") of Dreyfus Funds, Inc. (the "Company"): Dreyfus Discovery Fund Dreyfus Equity Growth Fund Dreyfus Global Growth Fund Dreyfus Mid-Cap Growth Fund Dreyfus Passport Fund This SAI, which is not a prospectus, supplements and should be read in conjunction with the Companys current Prospectuses for the Funds, each dated May 1, 2009, as they may be revised from time to time. To obtain a copy of the Companys Prospectuses for any one or more of the Funds, please write to the Company at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call one of the following numbers: Call Toll Free 1-800-554-4611 (1-800-645-6561 for Class F shareholders) In New York City Call 718-895-1206 Outside the U.S. Call 516-794-5452 Financial Statements The Funds audited financial statements and accompanying notes for the fiscal year ended December 31, 2008, and the reports of Ernst & Young LLP, the Funds independent registered public accounting firm, with respect to such financial statements, appear in the Funds 2008 annual reports and are incorporated by reference in this SAI. The Funds annual reports contain additional performance information and are available without charge by calling any of the telephone numbers shown above. TABLE OF CONTENTS DREYFUS FUNDS, INC 1 INVESTMENT OBJECTIVES AND RESTRICTIONS 1 F UNDAMENTAL I NVESTMENT R ESTRICTIONS 2 N
